Exhibit 10.1



DESIGNATION RIGHTS AGREEMENT

FOR

THE PURCHASE OF

CERTAIN DESIGNATION RIGHTS RELATING TO REAL ESTATE AND
LEASEHOLD INTERESTS OF CHI-CHI’S, INC.


by

OS REALTY, INC.


Dated as of August _______, 2004









Table of Contents

Page

ARTICLE I CERTAIN
DEFINITIONS............................................................................................
1

ARTICLE II THE
TRANSACTION.................................................................................................
5

2.1...... Purchase and Sale of Designation Rights and
Properties.................................................... 5

2.2...... Designation
Rights...........................................................................................................
6

2.3...... Alternate Designee;
Plan..................................................................................................
8

2.4...... Exclusion of
Property.......................................................................................................
8

2.5...... Purchase
Price.................................................................................................................
9

2.6...... Additional Consideration; Carrying
Costs....................................................................... 11

2.7...... Expiration of Designation
Rights.....................................................................................
13

2.8......
Accounting....................................................................................................................
13

ARTICLE III THE
CLOSING........................................................................................................
13

3.1...... Time of Closing;
Guaranty..............................................................................................
13

3.2...... Time and Place of Property
Closings..............................................................................
14

3.3...... Deliveries by
Seller........................................................................................................
14

3.4...... Deliveries by
Purchaser..................................................................................................
14

3.5...... Condition of
Premises....................................................................................................
15

3.6...... Closing
Costs................................................................................................................
15

3.7...... Cure
Costs....................................................................................................................
15

ARTICLE IV INTENTIONALLY
OMITTED................................................................................
15

ARTICLE V CONDITIONS TO SELLER’S
OBLIGATIONS...................................................... 15

5.1...... Representations and
Warranties.....................................................................................
15

5.2...... No
Injunction................................................................................................................
15

5.3...... Designation
Order.........................................................................................................
15

ARTICLE VI CONDITIONS TO PURCHASER’S
OBLIGATIONS............................................ 16

6.1...... Representations and
Warranties.....................................................................................
16

6.2...... Designation
Order.........................................................................................................
16

6.3...... No
Injunction................................................................................................................
16

6.4......
Waiver..........................................................................................................................
16

ARTICLE VII REPRESENTATIONS AND WARRANTIES OF
SELLER................................... 17

7.1...... Due Incorporation,
Etc..................................................................................................
17

7.2...... Authorization, No Conflicts,
Etc.....................................................................................
17

7.3...... Consents and
Approvals................................................................................................
17

7.4...... Leases and Real
Estate..................................................................................................
17

7.5......
Insurance.......................................................................................................................
18

7.6......
Maintenance..................................................................................................................
18

7.7......
Survival.........................................................................................................................
18

ARTICLE VIII REPRESENTATIONS AND WARRANTIES OF
PURCHASER......................... 18

8.1...... Due Incorporation,
Etc..................................................................................................
18

8.2...... Authorization, No Conflicts,
Etc.....................................................................................
18

8.3...... Consents and
Approvals................................................................................................
18

8.4......
Litigation.......................................................................................................................
19

8.5......
WHERE-IS/AS-IS........................................................................................................
19

8.6......
SURVIVAL..................................................................................................................
19

ARTICLE IX COVENANTS PRIOR TO PROPERTY CLOSING
DATE.................................... 19

9.1...... Affirmative and Negative
Covenants...............................................................................
19

9.2...... Title
Insurance...............................................................................................................
20

9.3...... Consents and Further
Actions........................................................................................
20

ARTICLE X ADDITIONAL
COVENANTS.................................................................................
21

10.1     Further Transfers and
Assurances..................................................................................
21

10.2     Proration Items, Recording Charges and
Rents............................................................... 21

10.3    
Insurance.......................................................................................................................
21

10.4    
Omissions......................................................................................................................
22

10.5     Liquor
Licenses.............................................................................................................
22

ARTICLE XI LEASE
ASSIGNMENT...........................................................................................
22

11.1     Post-Closing
Expenses..................................................................................................
22

11.2     Seller's Obligations Regarding
Assignment......................................................................
22

11.3     Release of Designated Cure Costs With Respect To Excluded
Leases............................ 23

ARTICLE
XII MISCELLANEOUS...............................................................................................
23

12.1     Termination; Other
Remedies.........................................................................................
23

12.2     Recordation of
Agreement.............................................................................................
24

12.3     Successors and
Assigns.................................................................................................
24

12.4     Default and
Remedies....................................................................................................
24

12.5    
Confidentiality................................................................................................................
24

12.6    
Notices.........................................................................................................................
25

12.7    
Expenses.......................................................................................................................
26

12.8     Brokerage Commissions and
Fees.................................................................................
26

12.9     Casualty and
Condemnation...........................................................................................
26

12.10   Entire
Agreement...........................................................................................................
26

12.11  
Waiver..........................................................................................................................
26

12.12  
Amendment...................................................................................................................
27

12.13   Counterparts; Facsimile
Signatures.................................................................................
27

12.14   Invalid
Provisions...........................................................................................................
27

12.15   Headings, Gender,
Etc...................................................................................................
27

12.16   Continuing
Jurisdiction...................................................................................................
27

12.17   Choice of
Law...............................................................................................................
27

12.18   Obligations Joint and
Several.........................................................................................
28

12.19   No Partnership or Joint
Venture.....................................................................................
28

12.20   No Third Party
Beneficiaries..........................................................................................
28

12.21  
Employees.....................................................................................................................
28

12.22  
Cooperation..................................................................................................................
28

12.23   Southgate,
Michigan......................................................................................................
28

12.24   Power of
Attorney.........................................................................................................
28

12.25   Acceptance of Cash Purchase
Price...............................................................................
29

12.26   Sale-Leaseback
Properties............................................................................................
29

12.27   Landlord Indemnification
Claims....................................................................................
32



 

 

 

 

 

 



Exhibit A                      Seller Entities
Exhibit B                      Form of Designation Order
Exhibit C                      Form of Guaranty



Schedule A                   Fee Properties; Ground Leases
Schedule A-1               Sale-Leaseback Properties
Schedule B                   Building and Land Leases
Schedule 7.4                Correspondence Related to Partial Taking of Unit 31
Schedule 11.2              Seller’s Calculation of the Pre-petition Cure Amounts
Owed on Account of Each Lease
Schedule 12.26            Payments Received by Seller on Account of the Bridge
Note; the Balance Due on Account of the Bridge Note; and the Maturity Date of
the Bridge Note.
Schedule 12.26A          PM Note Balances Due








DESIGNATION RIGHTS AGREEMENT



THIS DESIGNATION RIGHTS AGREEMENT, dated as of August ______, 2004, between
those entities listed on Exhibit A attached hereto, debtors and
debtors-in-possession operating under Chapter 11 of the Bankruptcy Code
(collectively, “Seller”), and OS REALTY, INC., a Florida corporation
(“Purchaser”).

RECITALS



Seller filed a voluntary petition for relief under Chapter 11 of the Bankruptcy
Code (as defined below) on October 8, 2003.  Since that time Seller has remained
in possession of its property and has continued to operate its business pursuant
to Sections 1107 and 1108 of the Bankruptcy Code.  Seller’s Chapter 11 cases are
currently pending before the United States Bankruptcy Court for the District of
Delaware (the “Bankruptcy Court”) and have been jointly administered as Case No.
03-13063 (CGC)(the “Bankruptcy Case”).

Purchaser desires to purchase, and Seller desires to sell, the Designation
Rights (as hereinafter defined) upon the terms and subject to the conditions set
forth in this Agreement.

Purchaser submitted that certain Designation Rights Agreement dated July 23,
2004 as a qualified bid in the Bankruptcy Case.  This Agreement shall supercede
the July 23, 2004 Designation Rights Agreement in all respects.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and in reliance upon the representations and warranties contained
herein, the parties hereto covenant and agree as follows:

ARTICLE I

CERTAIN DEFINITIONS



As used in this Agreement, the following terms shall have the following
designated meanings:

“Affected Lease Party” has the meaning set forth in Section 2.2(c) hereof.

“Affected Real Estate Party” has the meaning set forth in Section 2.2(d) hereof.

“Agreement” means this Designation Rights Agreement, including the exhibits and
the schedules attached hereto.

“Allowed Administrative Claim” has the meaning set forth in Section 2.5(b)(vii).

“Authorized Officer” of any Person means the chief executive officer, the
president, any vice president or any secretary of such Person.

“Bankruptcy Case” has the meaning set forth in the recitals hereof.

“Bankruptcy Code” means Title 11 and applicable portions of Titles 18 and 28 of
the United States Code, as amended from time to time.

“Bankruptcy Court” has the meaning set forth in the recitals hereof.

“Carrying Costs” has the meaning set forth in Section 2.6(a) hereof.

“Closing” has the meaning set forth in Section 3.1 hereof.

“Closing Date” means the first business day following the satisfaction or waiver
(by the party entitled to waive the conditions) of all conditions to Closing set
forth in Article V and Article VI, unless otherwise agreed by the parties.

“Committee” means the official committee of unsecured creditors appointed in the
Bankruptcy Case, provided that such term shall be deemed deleted from this
Agreement as of the date that the Committee is dissolved (and, to the extent the
Committee’s rights under this Agreement are assigned, the term “Committee” shall
be deemed to include such assignee).

“Contract Properties” has the meaning set forth in Section 2.7 hereof.

“Designated Cure Amount” has the meaning set forth in Section 11.2 hereof.

“Designation Order” means the order to be entered by the Bankruptcy Court
substantially in the form of the order attached hereto as Exhibit B with such
changes as shall be satisfactory in form and substance to each of Purchaser,
Seller and the Committee.

“Designation Period” has the meaning set forth in Section 2.2(a) hereof.

“Designation Rights” has the meaning set forth in Section 2.2(a) hereof.

“Designee” means any Person Purchaser identifies and designates to purchase any
Real Estate or assume any Lease pursuant to Section 2.2 hereunder which shall
include, without limitation, the Purchaser, any Purchaser Affiliate, any
third-party, or any other Person identified by Purchaser making a competing or
alternative offer for such Real Estate or Lease.

"Election" has the meaning set forth in Section 6.2(b) hereof.

“Escrow Account” has the meaning set forth in Section 2.5(b)(i) hereof.

“Escrow Agent” has the meaning set forth in Section 2.5(b)(i) hereof.

“Escrowed Proceeds” has the meaning set forth in Section 2.5(b)(i) hereof.

“Extension Period” has the meaning set forth in Section 2.2(b) hereof.

“Final Order” shall mean an order of the Bankruptcy Court (a) which has not been
reversed, vacated or stayed, and the time to file an appeal or a motion to
reconsider has expired and/or has not been extended, or (b) with respect to
which any appeal has been finally decided and no further appeal or petition for
certiorari can be taken or granted.

2



“FFE” shall mean any furniture, fixtures and equipment owned by Seller and
located at any of the Properties.

“Good Faith Deposit” has the meaning set forth in Section 2.5(a).

“Guarantor” means Outback Steakhouse, Inc., a Delaware corporation.

“Guaranty” means a written guaranty, substantially in the form of Exhibit C
attached hereto, pursuant to which the Guarantor guarantees the payment to
Seller of the Purchase Price and Purchaser’s full and prompt performance of all
obligations hereunder.

“Leased Premises” means the real property demised by the Leases.

“Leases” means the interest of Seller, as tenant, subtenant or otherwise, in the
leases, ground leases, subleases and other instruments and agreements, together
with all amendments, modifications and supplements thereto (if any), for the
Leased Premises described on Schedule A and Schedule B hereto or as described in
Section 12.26(d) hereof, and all rights and interests of Seller relating
thereto, whether held directly by Seller or indirectly through an agent or
nominee (including but not limited to all purchase options, renewal options,
rights of first refusal and expansion rights, if any).

“Liens” has the meaning set forth in Section 7.4 hereof.

“Liquor Licenses” means the licenses granted to Seller to sell alcoholic
beverages at each Property.

“Person” means any natural person, corporation, general partnership, limited
partnership, limited liability partnership, limited liability company, trust,
union, association, court, agency, government, tribunal, instrumentality, or
other entity or authority.

“Permitted Exceptions” means, collectively:  (a) all applicable zoning and
building laws, restrictions, regulations and ordinances, provided they do not
materially impair the use of the Properties for their existing uses and purposes
or materially and adversely affect the value of a Property; (b) encroachments,
if any on any street or highway; (c) the state of facts that would be shown on
an accurate survey or from a personal inspection of the Properties provided such
facts would not materially impair the use of the Properties for their existing
uses and purposes nor materially and adversely affect the value of a Property;
(d) real estate taxes, and water and sewer charges and other similar charges
which are not yet due and payable prior to the date of the Closing (subject to
apportionments as provided for in this Agreement); (e) easements and rights of
public utilities, which do not prevent in any material way, prohibit or
materially impair or interfere with the use of the Properties for their existing
uses and purposes nor materially and adversely affect the value of a Property;
(f) covenants, conditions and restrictions of record which do not prevent in any
material way, prohibit or materially impair the use of the Properties for their
existing uses and purposes nor materially and adversely affect the value of a
Property; and (g) monetary liens for which the provision for payment in the form
of an escrow has been made to the satisfaction of a title insurer and Purchaser.

“Plan” has the meaning set forth in Section 2.3(b) hereof.

3

“Post Closing Operations Period” has the meaning set forth in Section 2.6(c)
hereof.

“Proration Items” has the meaning set forth in Section 10.2(a) hereof.

“Properties” means, collectively, the properties set forth on Schedule A,
Schedule A-1, and Schedule B attached hereto and made a part hereof.

“Property Closing” has the meaning set forth in Section 3.2(c) hereof.

“Property Closing Conditions” has the meaning set forth in Section 2.2(c)
hereof.

“Property Closing Date” means (i) with respect to the Real Estate and Leases to
which no objection has been received (or where an objection has been received
and has been consensually resolved or withdrawn or which does not prohibit or
otherwise affect a Property Closing), ten (10) days following receipt of written
notice from Purchaser to Seller of the identity of the Designee for the
particular Property (or such other date as may be agreed to by Seller and
Purchaser), provided that no stay pending appeal or other injunction against
such Property Closing is in effect, and (ii) with respect to each of the
Properties to be sold to a Designee where an objection is filed and not
consensually resolved or withdrawn or which does not prohibit or otherwise
affect a Property Closing, on the first (1st) business day following the date
that the Sale Order approving such sale or assignment has been entered provided
that the Sale Order contains protections and findings under Section 363(m) of
the Bankruptcy Code for the benefit of a Designee(s) and no stay of the Sale
Order is in effect (or such other date as Seller and Purchaser may agree).

“Purchase Price” has the meaning set forth in Section 2.5(a) hereof.

“Purchase Price Reduction” means, with respect to any particular Real Estate or
any particular Lease, the amount of the Purchase Price to be allocated to such
Real Estate or such Lease as agreed upon by Seller, the Committee and Purchaser
for the Properties.  If no mutual agreement is reached, then the Purchase Price
Reduction shall mean the amount of the reduction to the Purchase Price as
determined by the Bankruptcy Court.

“Purchaser Affiliate” means a Person controlling, controlled by, under common
control or is affiliated with Purchaser; “control,” as so used, shall mean the
ability to control the voting rights or management rights of such Person.

“REA” means any applicable Lease, reciprocal easement, operating or similar
agreements relating to the Properties.

“Real Estate” has the meaning set forth in Section 2.1(b) hereof or as described
in Section 12.26(c) hereof.

“Sale-Leaseback Properties” are the Properties set forth on Schedule A-1 hereto
together with any and all leases, mortgages, agreements, and promissory notes
related thereto as described in Section 12.26 hereof.

4

“Sale Order” means an order or orders of the Bankruptcy Court which may be
entered from time to time approving the sale of any Real Estate, or the
assumption and assignment of a Lease, to a Designee, if required after an
appropriate objection is filed, and containing terms mutually satisfactory to
Purchaser and Seller.

Rules of Construction.  For purposes of this Agreement:  (a) whenever from the
context it is appropriate, each term, whether stated in the singular or the
plural, shall include both the singular and the plural; (b) any reference in
this Agreement to a contract, instrument, release, or other agreement or
document being in a particular form or on particular terms and conditions means
that such contract, instrument, release, or other agreement or document shall be
substantially in such form or substantially on such terms and conditions; (c)
any reference in this Agreement to an existing document or Exhibit means such
document or Exhibit as it may have been or may be amended, modified or
supplemented; (d) if this Agreement’s description of the terms of an Exhibit is
inconsistent with the terms of the Exhibit, the terms of the Exhibit shall
control; (e) unless otherwise specified, all references in this Agreement to
Sections and Exhibits are references to Sections and Exhibits of or to this
Agreement; (f) unless the context requires otherwise, the words "herein,"
"hereunder" and "hereto" refer to this Agreement in its entirety rather than to
a particular Section or subsection of this Agreement; (g) any phrase containing
the term "include" or "including" shall mean including without limitation; and
(h) all of the Exhibits referred to in this Agreement shall be deemed
incorporated herein by such reference and made a part hereof for all purposes.

ARTICLE II

THE TRANSACTION



2.1       Purchase and Sale of Designation Rights and Properties.



            (a)        On the terms and subject to the conditions contained in
this Agreement and the Designation Order, on the Closing Date, Purchaser shall
purchase from Seller, and Seller shall sell, convey, assign, transfer and
deliver to Purchaser, pursuant to Sections 105, 363, and 365 of the Bankruptcy
Code, the Designation Rights for all of the Properties, FFE, and Liquor Licenses
free and clear of all Liens of any kind whatsoever to the fullest extent
permissible pursuant to the Bankruptcy Code, but subject to Permitted
Exceptions.



            (b)        During the Designation Period, and on the terms and
subject to the conditions contained in this Agreement and the Designation Order,
on each Property Closing Date for each Property Closing, Seller shall sell,
convey, assign, transfer and deliver to a Designee, free and clear of all Liens,
other than Permitted Exceptions, all of Seller’s right, title and interest in,
to and under the applicable real property owned by Seller, including the land,
building improvements thereon, all plumbing, electrical, mechanical, heating and
air conditioning equipment and systems owned by Seller that are permanently
attached to the real estate, and all easements, licenses, rights-of-way, permits
and other appurtenances thereto and all renewal options, purchase options,
rights of first refusal and expansion rights relating thereto, if any (including
Seller’s rights in and to public streets, whether or not vacated and existing
third-party warranties relating thereto, if any, and to the extent assignable),
whether held by Seller directly or through a nominee (collectively, the "Real
Estate").  In addition, during the Designation Period, upon the direction of
Purchaser,


5

  Seller shall sell, assign and convey to a Designee, its rights under the
Leases, including any ground leases (and conveying all improvements located on
the properties which are ground leased).  As part of the sale or conveyance of
the Properties to a Designee, Purchaser shall have the right to sell the FFE and
the Liquor Licenses to such Designee or otherwise.  Purchaser shall have the
right to sell, assign, or otherwise transfer Seller’s right, title, and interest
in the following three items separately from each other with regard to its
rights to designate, or exclude: (1) Properties and/or Leases, (2) FFE, and (3)
Liquor Licenses; provided, however, that Purchaser shall not exclude or
designate these items in a manner that would leave the Seller with only the FFE
with respect to any Property or Lease. 

            (c)        Seller has no rights, monetary or otherwise, respecting
the future sales or dispositions of the Properties, including any proceeds
derived from the Properties, all of which shall be retained by Purchaser for its
own account; except with respect to Properties excluded by Purchaser pursuant to
Section 2.4 below, Leases which revert to Seller pursuant to Section 2.7 below,
and the Southgate, Michigan property if excluded by Seller pursuant to Section
12.23 below, but subject to Purchaser’s right to retain the FFE and/or the
Liquor Licenses under Section 2.1(b) above.

2.2       Designation Rights.

            (a)        During the Designation Period, Purchaser shall have the
sole, exclusive, and continuing right to select, identify and designate (on one
or more occasions):  (i) which Real Estate shall be conveyed, and to whom, (ii)
which Leases shall be assumed and assigned (including to a landlord a Lease
which may involve terminating a Lease in lieu of assigning a Lease to a
landlord), and to whom, and (iii) which Properties shall be excluded from the
transaction (all of which rights are referred to herein as the “Designation
Rights”).  Purchaser’s Designation Rights for the Real Estate and the
Sale-Leaseback Properties shall expire (unless extended by further order of the
Bankruptcy Court) on the date which is one year after the Closing Date and for
the Leased Premises on the expiration of the Extension Period for the Leases
(such time period applicable to each Property, being the “Designation Period”). 
The Designation Rights conveyed to Purchaser hereunder shall include, among
other things, the exclusive power to designate to a Designee (and to have Seller
convey to such Designee) all rights, title, interests, options, contract rights
and appurtenances of Seller in and to the following:  (x) the Properties, (y)
the FFE, and (z) the Liquor Licenses.

            (b)        With respect to the assignment and assumption of the
Leases, Seller has obtained an order of the Bankruptcy Court approving the
extension of time to assume or reject the Leases for a period of up to the later
of (i) nine (9) months after the Designation Order has been entered with the
Bankruptcy Court or (ii) ninety (90) days after the Seller has ceased operating
on the Properties (the “Extension Period”). 

            (c)        Within five (5) business days of receipt of written
notice from Purchaser to Seller as to a proposed assumption and assignment of a
Lease to a Designee, Seller shall, consistent with Section 12.27 below, deliver
a written notice to the parties set forth in Section 12.27 including, without
limitation, the landlord for such Lease stating the identity of the Designee. 
Simultaneously, Purchaser shall also provide documentation from the Designee to
be delivered


6

to the landlord relating to “adequate assurance of future performance” by the
Designee as required by Section 365 of the Bankruptcy Code.  The Designation
Order shall provide that the landlord (the “Affected Lease Party”) shall have
ten (10) days after the delivery of Seller’s written notice hereunder to file
with the Bankruptcy Court an objection to the proposed assignment of the Lease
to a Designee.  If a timely and appropriate written objection is made, the
Bankruptcy Court will hold a hearing and rule on the objection.  Seller and
Purchaser shall use commercially reasonable efforts to have such objection
overruled, provided, however, that, except as otherwise provided in Section
12.26, the costs and expenses of responding to any objection as to adequate
assurance of future performance, and any appeal thereof and of litigating and/or
settling any such objection shall constitute a Carrying Cost.  Any and all costs
and expenses related to any litigation involving the cure amounts owed to
landlords for any and all periods prior to the Closing Date shall be paid by
Seller.  If the objection is overruled or withdrawn, the Property Closing shall
occur on the Property Closing Date.  If the objection is upheld by the
Bankruptcy Court, Purchaser shall retain the Designation Rights to such Property
and the Purchase Price shall not be reduced (unless the failure to obtain an
order overruling the objection was due to (i) a condition set forth in Section
6.2 of this Agreement not having been satisfied, (ii) any of representations of
Seller contained in Section 7.4 and Section 12.26 of this Agreement as to the
applicable Property not being then currently true and correct, (iii) Seller
failing to take any material action required to be taken by Seller pursuant to
this Agreement, in order to consummate the applicable Property Closing with
respect to such Property, or (iv) Seller having taken any action which would
prevent the applicable Property Closing from occurring in accordance with this
Agreement (collectively, the “Property Closing Conditions”) and not due to any
failure on the part of Purchaser, including the inability of a Designee to
satisfy “adequate assurance” requirements of Section 365 of the Bankruptcy
Code).  The Designation Order shall further provide that if no objection to the
assumption and assignment is timely made, or such objection involves a “cure
amount” or "cure issue” which, pursuant to the Designation Order, will not
adversely affect the assignment of the Lease, the assumption and assignment
shall be deemed effective and binding (without further Bankruptcy Court order)
and the Affected Lease Party shall be deemed to have consented to the assumption
and assignment and to have waived all objections (other than a landlord’s cure
amounts) and Seller shall hold a closing for the assignment of the Lease to the
Designee within fifteen (15) days after receipt of the above-noted designation
notice from Purchaser to Seller.

            (d)        Within five (5) days after receipt of written notice from
Purchaser to Seller as to a proposed sale of Real Estate to Purchaser or a
Designee, Seller shall deliver a written notice to the non-Seller party to the
REA (the “Affected Real Estate Party”), if any, setting forth the identity of
the Designee who will acquire the Real Estate.  The Designation Order shall
provide that such Affected Real Estate Party shall have ten (10) days to file
with the Bankruptcy Court an objection to the proposed sale.  If a timely
written objection is made, the Bankruptcy Court shall hold a hearing and rule on
the objection.  Seller and Purchaser shall use commercially reasonable efforts
to have such objection overruled, provided, however, that the costs and expenses
of responding to any objection, and any appeal thereof and of litigating and/or
settling any objections shall constitute a Carrying Cost.  If the objection is
overruled or withdrawn, the Property Closing shall occur on the Property Closing
Date.  If the objection is upheld by the Bankruptcy Court, Purchaser shall
retain the Designation Rights to such Property and the Purchase Price shall not
be reduced (unless the failure to obtain such order was due to a failure


7

  by Seller to satisfy a Property Closing Condition).  If no objection is timely
made, the Affected Real Estate Party shall be deemed to have consented to the
sale, and Seller shall hold a closing of the conveyance of the Real Estate to
the Designee within fifteen (15) days after receipt of the above-noted
designation notice from Purchaser to Seller or at such later time agreed upon by
Purchaser and Designee.

            (e)        The Designation Order shall establish procedures for
expedited discovery relating to any objections to the proposed designations of
sales or assignments by Purchaser to its Designees.  Each of Seller, Purchaser
and the applicable Designee shall use their best efforts to comply and shall
fully cooperate with each other in the resolution of any objections to the
proposed sale or the proposed assumption and assignment.

            (f)         After the Closing, Purchaser shall have the right, in
its sole discretion, to direct Seller to hold one or more auctions for any of
the Properties, the FFE, and/or the Liquor Licenses and to direct Seller to
obtain one or more orders of the Bankruptcy Court approving any subsequent
transfer or assignment of a Property, the FFE, and/or the Liquor Licenses to a
Designee, provided, however, that all costs and expenses of such auctions and
for reviewing, responding, litigating and settling any objections or responses
which may be received in response to Purchaser's request for approval of the
Sale Orders shall be deemed to be a Carrying Cost. 

2.3       Alternate Designee; Plan.

            (a)        To the extent any Designee fails to close on any Real
Estate,Purchaser shall have the right to direct Seller to convey such Real
Estate directly to an alternate Designee and Purchaser shall retain all of its
respective Designation Rights under this Agreement.

            (b)        Nothing herein shall preclude Seller from filing a plan
of reorganization or of liquidation (collectively, the “Plan”) during the
Designation Period for the Properties, the FFE, and the Liquor Licenses;
provided that the Plan shall (i) contain provisions for the disposition of the
Properties, the FFE and the Liquor Licenses, which shall be consistent with (and
shall not reduce, limit or otherwise affect in any way) Purchaser’s Designation
Rights and Purchaser’s rights in this transaction and with the terms of this
Agreement, including but not limited to, Purchaser’s rights, if required
hereunder, to seek a subsequent Sale Order for the benefit of any Designee; (ii)
not be confirmed prior to the expiration of Purchaser’s Designation Rights
hereunder as set forth in Section 2.7 below; and (iii) shall provide for the
Purchaser’s filing on or before the confirmation hearing to consider such Plan
of an estimated Allowed Administrative Claim as more fully set forth in Section
2.5(b)(vii).

2.4       Exclusion of Property.  Purchaser shall have the right to exclude any
Property, FFE or Liquor License from this transaction at any time (including the
right to exclude any Property, any FFE, and any Liquor License previously
designated by Purchaser to be assigned or sold, as the case may be, to a
Designee in the event a Property Closing Condition does not occur).  The
Purchase Price shall not be reduced by such exclusion of any of the Properties
unless such exclusion was a result of, or based upon, Seller’s failure to
satisfy a Property Closing Condition or any action of Seller which caused any of
the Property Closing Conditions not to be satisfied, in which case the Purchase
Price shall be reduced by the Purchase Price Reduction.  Purchaser


8

shall recover any Purchase Price Reduction pursuant to Section 2.5(b). 
Purchaser shall have the right to exclude any of the Properties from this
transaction with no reduction in the Purchase Price and Purchaser’s obligation
to pay Carrying Costs for any such excluded Properties shall terminate on the
date which is ten (10) days after Purchaser notifies Seller and the Committee
that it is excluding any such Property from this transaction, provided, however,
that the Bankruptcy Court permits Seller to reject leases upon ten (10) day
notice and Seller shall use commercially reasonable efforts to cause the
Bankruptcy Court to approve such ten (10) day rejection notice period.  In the
event the Bankruptcy Court rules that Seller must provide for a period in excess
of ten (10) days to reject leases, Purchaser will provide such additional notice
period to exclude any Leases hereunder.   In the event Purchaser exercises its
option to retain FFE at any excluded Property it will remove such FFE on or
before the delivery of notice to Seller and the Committee as provided above. 
Purchaser hereby agrees to exclude or designate at least 50% of the Properties
listed on Schedule B attached hereto on or prior to September 15, 2004 unless
Seller and Purchaser mutually agree to extend such date.  Additionally,
Purchaser hereby agrees to use its best efforts to expedite the exclusion or
designation of any Lease with a renewal or option exercisable between the
Closing Date and the  Extension Period; provided, however, that the failure to
exclude or designate any such Lease shall not constitute a breach hereunder by
Purchaser.  Purchaser’s Carrying Cost obligations relating to an excluded
Property shall terminate in accordance with the procedure set forth under
Section 2.6.  In addition, within ten (10) days after Purchaser excludes any
Properties hereunder, Escrow Agent shall disburse to Purchaser out of the
Escrowed Proceeds a sum equal to the pro-rata amount (computed with the
methodology described in Section 10.2 below) of any Carrying Cost paid by
Purchaser in accordance with Section 2.6 below with respect to such excluded
properties attributable to any periods subsequent to the date of exclusion of
such Property hereunder.  At the time a Property is excluded as provided herein,
(i) Purchaser shall retain the right to exercise the option to designate or
exclude the FFE and/or Liquor Licenses associated with such excluded Property in
accordance with Section 2.1(b) above (provided, however, that the designation or
exclusion shall occur during the Designation Period), and (ii) all rights to
market, sell, abandon in accordance with Section 554 of the Bankruptcy Code,
assume, assign or reject such Property, except for the FFE and/or Liquor
Licenses Purchaser elects to designate under Section 2.1(b) above (and all
obligations relating thereto) shall terminate, and such rights shall revert to
Seller.  Except for the FFE and/or Liquor Licenses Purchaser elects to retain
under Section 2.1(b) above, after a Property has been excluded, Seller shall be
entitled to retain all proceeds received from the disposition of such
Properties.

2.5       Purchase Price. 

            (a)        The Purchase Price shall be $42,500,000, payable in cash
on the Closing Date adjusted by the Proration Items, and paid in part by
application of the cash deposit previously delivered by Purchaser to Seller in
the amount of $2.5 million (the “Good Faith Deposit”). 

            (b)        Escrowed Proceeds and Allowed Administrative Claim.

                        (i)         Seller shall escrow the sum of $8,000,000
out of the Purchase Price paid at Closing (the “Escrowed Proceeds”) with
Wilmington Trust Company, or such other entity mutually acceptable to Seller and
Purchaser (the “Escrow Agent”). Upon receipt of


9

  the Escrowed Proceeds, the Escrow Agent shall deposit the Escrowed Proceeds
into a non-IOTA interest-bearing account (the "Escrow Account") which shall be
opened and maintained by the Escrow Agent in accordance with the terms of this
Agree­ment, and the Escrow Agent shall be the only party authori­zed to make
disbursements therefrom.  The Escrow Account shall be invested by the Escrow
Agent in money market funds or other similarly liquid investments and shall not
be commingled with other assets owned or held by the Escrow Agent.  The Escrow
Agent shall forward copies of the monthly bank statements for the Escrow Account
to the Seller and Purchaser when received by the Escrow Agent.

                        (ii)        Escrow Agent shall disburse the Escrowed
Proceeds to Purchaser for the following items: (A) reimbursement of any
pro-rated Carrying Costs paid on any Properties excluded by Purchaser pursuant
to Section 2.4 above; (B) reimbursement of any Proration Items; (C) any Purchase
Price Reductions; (D) as further provided in Section 12.27(a) below,
reimbursement for any landlord indemnification claims paid by Purchaser;
provided, however, that Escrow Agent shall not disburse more than $500,000 in
the aggregate of the Escrowed Proceeds to Purchaser for landlord indemnification
claims described in Section 12.27(a) and Purchaser hereby agrees and
acknowledges that its’ sole and exclusive remedy with respect to any and all
landlord indemnification claims under Section 12.27(a) below shall be
reimbursement from the Escrowed Proceeds in an aggregate amount not to exceed
$500,000; (E) reimbursement for any and all claims or settlements paid by
Purchaser including all attorneys fees and costs, for any occurrence prior to
the Property Closing Date including, without limitation, any occurrence with
respect to or in any way related to Seller’s operations during the Post Closing
Operations Period; and (F) reimbursement for the payment of any and all
pre-Closing Date cure costs on any lease to be assumed and assigned to any
Designee hereunder in the event Purchaser exercises its option under Section
11.2 to pay such claims and reimbursement for the payments made by Purchaser as
expressly provided in Section 12.27(c) below.

                        (iii)       The Escrow Agent shall disperse Escrowed
Proceeds with respect to cure costs in accordance with Sections 11.2 and 11.3
hereof. 

                        (iv)       The Escrow Agent shall disburse Escrowed
Proceeds to the Seller in the following amounts and under the following
circumstances:

                                    (A)       Leases:  Upon the occurrence of
each Property Closing Date with respect to the Leases, the Escrow Agent shall
release to the Seller Escrowed Proceeds in the amount of $22,350

                                      (B)      Sale-Leaseback Properties:  Upon
the occurrence of each Property Closing Date with respect to the Sale-Leaseback
Properties, the Escrow Agent shall release to the Seller Escrowed Proceeds in
the amount of $56,667.

                                    (C)       Real Estate:  Upon the occurrence
of each Property Closing Date with respect to a Property that is not a Lease or
a Sale-Leaseback Property, the Escrow Agent shall release to the Seller Escrowed
Proceeds in the amount of $50,000.  Upon the occurrence of the Property Closing
Date for the last remaining Property described herein, the Escrow Agent shall
release to the Seller Escrowed Proceeds in the amount of $1,420,000.

10

                        (v)        The Escrow Agent shall disburse any Escrowed
Proceeds on deposit, including any and all interest accrued thereon in the
Escrow Account as of August 30, 2005 to Seller.

                        (vi)       In addition to the disbursements specifically
authorized herein, the Escrow Agent shall disburse the Escrowed Proceeds in
accordance with any joint written instruction from Seller and Purchaser. 

                        (vii)      Except as otherwise provided in (b)(ii)(D)
herein with respect to landlord indemnification claims as set forth in Section
12.27(a), to the extent that Escrowed Proceeds are not sufficient to reimburse
Purchaser for the items set forth in (b)(ii) herein, Purchaser shall be granted
pursuant to the terms of the Designation Order an allowed claim under Section
364 of the Bankruptcy Code having administrative priority and senior status over
any and all other costs and administrative expenses, including, without
limitation, the kind specified in Sections 105, 326, 330, 331, 503(b), 506,
507(a), 507(b) and 726 of the Bankruptcy Code (an “Allowed Administrative
Claim”).   To the extent that Seller seeks to confirm a Plan prior to a final
determination of the amount of Purchaser’s Allowed Administrative Claim,
Purchaser shall file an estimated Allowed Administrative Claim, if any,  in
accordance with Section 2.3(b).  Purchaser’s ability to recover on account of
its Allowed Administrative Claim shall not be adversely affected by Section
365(k) of the Bankruptcy Code and Seller hereby waives its rights thereunder. 

2.6       AdditionalConsideration; Carrying Costs.

            (a)        Subject to Sections 2.6(c), 12.23, 12.26 and 12.27
hereof, Purchaser shall be responsiblefor, and shall pay in accordance with
Section 2.6(b) below, all post-Closing Date obligations that are directly
attributed to the Properties and payable to third parties, which obligations, or
the pro rata portion thereof, shall include rent, ground lease rent, common area
maintenance, utilities, real estate taxes, insurance, security, other actual
out-of-pocket costs under any Lease or REA or otherwise directly attributed to
the Properties and payable to third parties or as otherwise agreed between
Seller and Purchaser, and any costs or expenses related to the marketing or sale
of the Properties including, without limitation, any broker’s commissions or
charges payable to any party which is not affiliated with Purchaser, as well as
all appraisal costs associated with the Sale-Leaseback Properties,
(collectively, the “Carrying Costs”) which are incurred for each of the
Properties for the period commencing on the Closing Date.  Purchaser’s
obligation for Carrying Costs of the Properties shall terminate on the earliest
to occur of (a) the expiration of the Extension Period (or any extension
thereof) with respect to Leases, (b) the rejection date of a Lease, (c) subject
to the terms and provisions regarding the timing of the notice described in
Section 2.4 hereof, ten (10) days after the giving of written notice by
Purchaser to Seller and the Committee that Purchaser excludes any further
interest in a Property, (d) the occurrence of a Property Closing relating to the
transfer of a Property to a Designee, and (e) one (1) year after


11









the Closing Datefor any Real Estate.  During the period that Purchaser is paying
Carrying Costs, Purchaser shall be entitled to receive and retain all lease
rentals, all sublease rentals, and all other income generated from the
Properties for any of the Properties until such Properties are sold, assigned or
excluded, provided that such sums received shall be accounted for by Purchaser
and shall constitute an offset against Carrying Costs.  Nothing herein shall
constitute an assignment or sale of any claims or rights of Seller under any
agreement relating to the Properties including, without limitation, rent
credits, security deposits, refunds or other rebates.  Purchaser’s Carrying
Costs shall not include (i) any late fees, penalties, interest or other late
charges or fees incurred other than as a result of Purchaser’s failure to
perform under Section 2.6(b) below; or (ii) debt service (i.e., payments on
account of loan principal, interest, fees or penalties) on any indebtedness
secured by any of the Properties or any tax obligations with respect to a time
period prior to the Closing Date (regardless of when the bill for payment may be
received for such taxes); provided, however, notwithstanding anything contained
herein to the contrary, except as otherwise provided in Section 12.26, all
payments made in connection with the Sale-Leaseback Properties shall be Carrying
Cost obligations.

            (b)        On or about ten (10) days prior to the end of each month,
Seller shall advise Purchaser in writing of the aggregate amount of the Carrying
Costs (broken down by category and containing information in sufficiently
reasonable detail) that will be due and owing for the Properties in the
following month.  Subject to 2.6(c) below, Purchaser shall pay via wire transfer
the Carrying Costs to Seller, in each case, within five (5) days after
notification from the respective parties and, except as otherwise expressly
provided herein, without offset or deduction of any kind and notwithstanding any
objection that Purchaser may interpose to such amounts; provided that Purchaser
may object to the Carrying Costs within ten (10) days after such notification. 
If Purchaser makes a timely objection, the parties shall first attempt to
resolve the dispute consensually and, absent resolution, such dispute shall be
submitted to the Bankruptcy Court; provided however, that in the event Purchaser
objects to any such amount and fails to pay said amount to Seller, and as a
result, Seller fails to pay the Carrying Cost in question, any and all risk of
loss associated with said Carrying Cost, including a default under a Lease shall
be borne exclusively by Purchaser and Purchaser shall not have any recourse
whatsoever against Seller, including the right to any Purchase Price Reduction
as a result thereof.  Seller shall deposit any and all funds received from
Purchaser hereunder in a separate trust account established by Seller for the
sole purpose of paying Carrying Costs hereunder.  Seller shall not commingle any
funds with the funds delivered by Purchaser and shall provide Purchaser with
copies of all bank statements and check runs on a monthly basis within ten (10)
days of Seller’s receipt thereof.  Purchaser shall have the right to inspect,
review and audit the trust account and any deposits and disbursements
therefrom.  Seller shall have the right to provide estimates of the Carrying
Costs if Seller does not know the actual amounts ten (10) days prior to the end
of each month and in such event Purchaser and Seller hereby agree to reconcile
such amounts and reimburse each other, as the case may be, upon receipt of
evidence of the actual Carrying Costs.  Seller shall timely pay any and all
Carrying Costs out of the funds delivered by Purchaser hereunder.  To the extent
Seller fails to timely pay any of the Carrying Costs, Seller shall be
responsible for payment of any and all fees, late charges, penalties or
additional amounts payable as a result of such failure to timely pay. 
Subsequent to the Closing Date, Seller and Purchaser may modify the procedures
related to the payment of Carrying Costs in the event an agreement is reached
regarding Seller’s continued operations at one or more of the Properties. 
Notwithstanding anything contained


12

herein to the contrary, Purchaser shall pay to Seller on the Closing Date an
amount equal to the sum (a) Seller’s anticipated Lease obligations for the
30-day period following the Closing Date and (b) Seller’s estimate (to be
provided by Seller) of Purchaser’s share of the Proration Items.

            (c)        Seller shall terminate its business operations at the
Properties as soon as reasonably practical but in all events no later than
September 30, 2004.  Seller shall be solely responsible for the termination of
business operations and Seller shall be solely responsible for any and all
costs, claims, and losses incurred and shall be the beneficiary of any profit
from business operations for any Property during the period Seller operates such
Property following the Closing Date (such period the “Post Closing Operations
Period”).  Carrying Costs attributable to the Post Closing Operations Period for
any Property at which Seller conducts business operations shall be paid by
Seller and not by Purchaser. Immediately following the termination of business
operations at each Property, Purchaser shall be solely responsible for all
Carrying Costs associated with said Property.

2.7       Expiration of Designation Rights.  Purchaser shall designate one or
more Designees, including Purchaser or any Purchaser Affiliate as an alternative
Designee, to purchase the Real Estate and the Sale-Leaseback Properties on or
before one (1) year after the Closing Date and shall designate one or more
Designees, including Purchaser or any Purchaser Affiliate as an alternative
Designee, to receive assignments of Leases on or before the expiration of the
Extension Period and within the time periods set forth in Section 2.4.  Any and
all proceeds received from contracts of sale executed prior to the end of the
Extension Period for the Leased Premises and one (1) year from the date hereof
for the Real Estate and the Sale-Leaseback Properties but which close no later
than ninety (90) days thereafter (the “Contract Properties”) shall be paid to
Purchaser, provided that Purchaser pays the Carrying Costs on those Properties
until they are sold or assigned to a Designee.  Unless the Designation Period
has been extended as set forth in Section 2.2 above, upon expiration of the
Designation Period the rights to the Leases and the FFE related to such Leases
shall revert to the Seller, the remaining Real Estate and the FFE related to
such Real Estate shall be conveyed to Purchaser, the rights to the Liquor
Licenses, to the extent allowed pursuant to applicable law or as set forth in
the relevant documents, shall be conveyed to Purchaser and any and all of
Seller’s right, title and interest in and to the remaining Sale–Leaseback
Properties and the FFE related to such Sale-Leaseback Properties shall be
conveyed to Purchaser.

2.8       Accounting.  Upon reasonable notice, at request of Purchaser, Seller
will supply an accounting of the Carrying Costs.  In addition, within twenty-one
(21) days of the end of each month during the Designation Period, Seller will
supply Purchaser with an accounting of the actual and accrued Carrying Cost for
the prior month.

ARTICLE III

THE CLOSING



3.1       Time of Closing; Guaranty.  The consummation of the sale and transfer
of the Designation Rights provided for in this Agreement (the “Closing”) shall
occur on the Closing Date, subject to satisfaction of all the conditions to
Closing set forth in Article V, Article VI and


13

elsewhere in this Agreement.  At Closing, Purchaser shall cause to be delivered
to Seller the Guaranty duly executed by the Guarantor.

3.2       Time and Place of Property Closings.  The consummation of the sale of
each Property (each a “Property Closing”) shall be subject to satisfaction of
all the Property Closing Conditions for such Property.  Each Property Closing
shall occur at the office of Seller’s counsel or such other location as Seller
and Purchaser shall agree.

3.3       Deliveries by Seller.  At each Property Closing, Seller shall deliver
to Purchaser or its Designees the following:

            (a)        with respect to the Real Estate, the Designation Order,
deeds equivalent to such deeds customarily given by debtors in bankruptcy
(“Deeds”), bill of sale, assignment of leases affecting the Real Estate,
assignment of rents and security deposits, if applicable, FIRPTA affidavit, any
applicable local and state transfer tax forms, assignment of operating
agreements, if any, and to the extent in Seller’s possession, original
counterparts or copies of all the leases affecting the Real Estate, bills and
fuel reading if required for apportionments, all written guarantees and
warranties in force which Seller has in its possession, together with an
assignment of such guaranties and warranties.

            (b)        with respect to the Leases, an assumption and assignment
agreement for each of the Leases, together with any applicable local or state
transfer tax forms;

            (c)        all other documents (including assignments of operating
agreements affecting the Real Estate or the Leased Premises and closing
statements), affidavits, instruments and writings reasonably required to be
executed by Seller at or prior to the Property Closing Date pursuant to this
Agreement or otherwise required by law, or reasonably requested by Purchaser or
the title insurer in connection herewith, each in form and substance reasonably
satisfactory to Purchaser and Seller; and

            (d)        appropriate documentation to effect a transfer or sale
and conveyance of the FFE and/or Liquor Licenses;

3.4       Deliveries by Purchaser.  At each Property Closing, Purchaser or
Designee shall deliver:

            (a)        the purchase price with respect to the Property, which
shall be paid directly to Purchaser and Seller shall have no right, claim or
interest thereto;

            (b)        counterparts of the instruments referred to in Section
3.3 which are to be executed by the Designee; and

            (c)        all other documents (including assumptions of the
operating agreements affecting the Real Estate or the Leased Premises and
closing statements), instruments and writings reasonably required to be
delivered by Purchaser or its Designees at or prior to the Property Closing Date
pursuant to this Agreement or otherwise required, or reasonably requested by
Seller, in connection herewith, each in form and substance reasonably
satisfactory to each of Purchaser and Seller.

14

3.5       Condition of Premises.  The Properties shall be delivered to the
Designee on the Property Closing Date in broom-clean condition and if a Property
is not delivered in broom-clean condition, Purchaser may request that Seller
bring such Property to a broom-clean condition and if Seller so refuses, then
Purchaser shall have the right to hire agents to clean and remove personal
property and any debris and trash from such premises, and such reasonable and
documented expenses for such removal shall be deducted as an offset to the
following month’s Carrying Costs payable by Purchaser pursuant to Section 2.6(b)
above.

3.6       Closing Costs.  Purchaser shall prepare the bills of sale, assignments
and Deeds in connection with each Property Closing.  In connection with each
Property Closing, the Designee, shall pay for title insurance premiums, survey
costs, and examination fees of the Real Estate and Leases, if required by the
Designee, and other instruments for the due transfer of the Real Estate and
assignment of the Leases.  Other costs associated with the Property Closing and
transactions contemplated under the Agreement shall be allocated as provided
elsewhere in the Agreement.

3.7       Cure Costs.  Seller shall have sole responsibility for all costs of
curing monetary defaults arising prior to the Closing Date under the Leases
pursuant to Section 365 of the Bankruptcy Code in accordance with the procedures
in Article XI hereof.

ARTICLE IV



INTENTIONALLY OMITTED



ARTICLE V



CONDITIONS TO SELLER’S OBLIGATIONS



Seller’s obligations to consummate the transactions contemplated by this
Agreement are subject to the satisfaction at or prior to the Closing Date of the
following conditions:

5.1       Representations and Warranties.  All representations and warranties of
Purchaser contained in this Agreement shall be true and correct in all material
respects at and as of the Closing Date, as if such representations and
warranties were made at and as of the Closing Date and Purchaser shall have
performed all agreements and covenants required by this Agreement to be
performed by it prior to or at the Closing Date in all material respects.  On
the Closing Date, there shall be delivered to Seller a certificate (dated as of
such date and signed by an Authorized Officer of Purchaser) as to the matters
set forth in this Section 5.1.

5.2       No Injunction.  No injunction, stay or restraining order shall be in
effect prohibiting the consummation of the transactions contemplated by this
Agreement.

5.3       Designation Order.  The Bankruptcy Court shall have entered the
Designation Order.

15









ARTICLE VI

CONDITIONS TO PURCHASER’S OBLIGATIONS

Purchaser’s obligation to consummate the transactions contemplated by this
Agreement is subject, in the discretion of Purchaser, to the satisfaction at or
prior to the Closing Date of each of the following conditions:

6.1       Representations and Warranties.  All representations and warranties of
Seller contained in this Agreement shall be true and correct in all material
respects at and as of the Closing Date as if such representations and warranties
were made at and as of the Closing Date and Seller shall have performed all
agreements and covenants required by this Agreement to be performed by it prior
to or at such date in all material respects.

6.2       Designation Order.

            (a)        Ten days shall have passed after the entry of the
Designation Order and such Order shall not be subject to a stay.

            (b)        Seller shall use commercially reasonable efforts to
obtain the Designation Order.  If the Designation Order does not become a Final
Order as a result of appeals or motions which have been filed challenging the
Designation Order as a result of which the Designation Order is subject to a
stay, then Purchaser shall have thirty (30) days from the date the Designation
Order is stayed to notify Seller and the Committee in writing that Purchaser
elects, in its reasonable discretion, to terminate this Agreement.  The
Purchaser's right to make the election to terminate this Agreement as set forth
in this Section is referred to herein as the "Election."  If Purchaser fails to
make a timely Election, Purchaser shall be deemed to have waived its rights to
terminate this Agreement as a result of the form and substance of the
Designation Order and/or, to the extent applicable, to the failure of the
Designation Order to become a Final Order.   

6.3       No Injunction.  No injunction, stay or restraining order shall be in
effect prohibiting the consummation of the transactions contemplated by this
Agreement on the Closing Date.

6.4       Waiver.  Each of the preceding conditions shall be satisfied in all
material respects or may be waived by Purchaser, but only if such waiver is set
forth in a writing executed by Purchaser or Purchaser closes the transaction
with respect to the purchase of the Designation Rights.  Without limiting any of
Purchaser’s other rights and remedies under this Agreement, if any of the
preceding conditions shall not be satisfied and are not waived by Purchaser, so
long as Purchaser is not in default hereunder, Purchaser may if such condition
affects all (or substantially all) of the Properties, terminate this Agreement
and neither party shall have any further liabilityto the other.










16



ARTICLE VII

REPRESENTATIONS AND WARRANTIES OF SELLER



Seller hereby represents and warrants to Purchaser as follows:

7.1       Due Incorporation, Etc.  Subject to any required approval of the
Bankruptcy Court, Seller has the corporate power and authority and all necessary
governmental approvals to enter into the transactions covered by this
Agreement.  To the Seller’s knowledge, each Seller is duly qualified as a
foreign corporation to do business in each jurisdiction where the Real Estate is
owned and the Leased Premises leased by such Seller are located, except where
the failure to be so qualified would not individually or in the aggregate have a
material adverse effect on the transactions contemplated by this Agreement.

7.2       Authorization, No Conflicts, Etc.  Subject to the entry and
effectiveness of the Designation Order, this Agreement has been duly and validly
executed and delivered by Seller and (assuming this Agreement constitutes a
valid and binding obligation of Purchaser and upon receipt of any required
approval of the Bankruptcy Court) constitutes a valid and binding agreement of
Seller, enforceable against Seller in accordance with its terms, subject to
applicable bankruptcy, reorganization, insolvency, moratorium and other laws
affecting creditor’s rights generally from time to time in effect and to general
equitable principles.  To Seller’s knowledge, subject to any required approval
of the Bankruptcy Court, neither the execution and delivery of this Agreement
and all documents contemplated hereunder to be executed by Seller, nor the
performance of the obligations of Seller hereunder or thereunder will result in
the violation of any law or any provision of the organizational documents of
Seller or will conflict with any order or decree of any court or governmental
instrumentality of any nature by which Seller is bound.

7.3       Consents and Approvals.  To Seller’s knowledge, no consent, approval
or authorization of, or declaration, filing, or registration with, any United
States federal or state governmental or regulatory authority is required to be
made or obtained by Seller in connection with the execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated hereby, except (a) for consents, approvals, or authorizations of,
or declarations or filings with, the Bankruptcy Court, and (b) for consents,
approvals, authorizations, declarations, filings or registrations, which, if not
obtained, would not, individually or in the aggregate, have a material adverse
effect on the transactions contemplated by this Agreement.

7.4       Leases and Real Estate.   Except as otherwise provided in Section
12.26 with respect the Sale-Leaseback Properties, subject to entry of the
Designation Order by the Bankruptcy Court, to Seller’s knowledge, Seller has (i)
with respect to the Real Estate, fee simple title to such properties, free and
clear of all liens, claims, mechanics liens, and encumbrances, to the extent
permitted by the Bankruptcy Code (but excluding liens and encumbrances that will
be released at Closing or the Property Closing pursuant to the Designation
Order, a Sale Order or otherwise, of the Bankruptcy Court) (collectively
“Liens”), other than the Permitted Exceptions, insurable at regular rates by the
title insurer, which will be conveyed at each Property Closing Date, and (ii)
with respect to the Leases, leasehold title, and valid leases with respect to
such leased properties set forth on either Schedule A or Schedule B, free and
clear of all Liens, other than Permitted


17

  Exceptions, on such Leases (but excluding encumbrances that will be released
at the applicable Property Closing by payment, or by establishment of a reserve
for any cure in an amount reasonably agreed upon between the landlord and
Seller, or as otherwise ordered by the Bankruptcy Court).  Seller represents and
Purchaser acknowledges that Seller has provided to Purchaser information related
to the partial taking of Unit 31, located in Upper St. Clair, PA.  Attached
hereto as Schedule 7.4, are copies of correspondence related to said partial
taking and the existence of said partial taking shall not be deemed to be a
breach of any representation or warranty provided herein by Seller.

7.5       Insurance.  To Seller’s knowledge, all premiums for such insurance
have been or shall be paid in full when due unless payable in installments, in
which case the installments have been or shall be paid in full when due.

7.6       Maintenance.  Between the date of this Agreement and the Closing Date
Seller shall, subject to the provisions of this Agreement, maintain the
Properties as is required for normal maintenance and upkeep.

7.7       Survival.  The representations, covenants and warranties made by the
Seller in this Agreement shall survive the Closing of this Agreement.

ARTICLE VIII

REPRESENTATIONS AND WARRANTIES OF PURCHASER



Purchaser hereby represents and warrants to Seller as follows:

8.1       Due Incorporation, Etc.  Purchaser is a corporation duly organized,
validly existing and in good standing under the laws of the State of its
incorporation.

8.2       Authorization, No Conflicts, Etc.  Purchaser has the corporate power
and authority, to enter into this Agreement and to carry out its obligations
hereunder.  The execution, delivery and performance of this Agreement by
Purchaser and the consummation by Purchaser of the transactions contemplated
thereby have been duly authorized by all requisite corporate action.  This
Agreement has been duly and validly executed and delivered by Purchaser;
and,subject to the entry and effectiveness of the Designation Order, this
Agreement constitutes the valid and binding agreement of Purchaser, enforceable
against Purchaser in accordance with its terms, subject to applicable
bankruptcy, reorganization, insolvency, moratorium and other laws affecting
creditor’s rights generally from time to time in effect and to general equitable
principles.  Neither the execution and deliver of this Agreement and all
documents contemplated hereunder to be executed by Purchaser, nor the
performance of the obligations of Purchaser hereunder or thereunder will result
in the violation of any law or any provision of the organizational documents of
Purchaser or will conflict with any order or decree of any court or governmental
instrumentality of any nature by which Purchaser is bound.

8.3       Consents and Approvals.  To Purchaser’s knowledge, no consent,
approval or authorization of, or declaration, filing, or registration with, any
United States federal or state Governmental or regulatory authority is required
to be made or obtained by Purchaser in


18

  connection with the execution, delivery and performance of this Agreement and
the consummation of the transactions contemplated hereby, except (a) for
consents, approvals, or authorizations of, or declarations or filings with, the
Bankruptcy Court; and (b) for consents, approvals, authorizations, declarations,
filings or registrations, which, if not obtained, would not, individually or in
the aggregate, have a material adverse effect on the transactions contemplated
by this Agreement.

8.4       Litigation.  There is no action, suit, inquiry, proceeding or
investigation by or before any court or Governmental or other regulatory or
administrative agency or commission pending, or, to the best knowledge of
Purchaser, threatened against Purchaser which questions or challenges the
validity of this Agreement or in connection with the transactions contemplated
thereby; nor, to the best knowledge of Purchaser, is there any basis for any
such action, proceeding or investigation.  To the best of Purchaser’s knowledge
there are no circumstances or facts that would prevent Purchaser from engaging
in the transactions contemplated in this Agreement.

8.5       WHERE-IS/AS-IS.  Except as otherwise expressly stated in this
Agreement, Purchaser and its Designees agree to accept the Real Estate and the
Leased Premises in a “WHERE-IS, AS-IS” condition as of the Property Closing
Date. 

8.6       SURVIVAL.  The representations, warranties and covenants of the
Purchaser in this Agreement shall survive the Closing of this Agreement.

ARTICLE IX

COVENANTS PRIOR TO PROPERTY CLOSINGDATE



9.1       Affirmative and Negative Covenants.  Except as expressly set forth
below, during the period from the date hereof to the Property Closing Date,

            (a)        Seller covenants and agrees that it shall, unless
otherwise agreed with Purchaser:

                        (i)         Affirmative Covenants Pending Property
Closing.

                                    (A)       Maintenance.  Prior to the
Property Closing Date with respect to a particular Property, maintain such
Property in the same condition as it is today, subject only to ordinary wear and
tear, and with respect to leases, prior to the Effective Date, keep and perform
all of its obligations under the Leases, except that Seller may cease to operate
its retail operations at and may vacate any of the stores, and may, at its sole
and absolute discretion, remove all fixtures, and personal property located
thereon except for the FFE and signage.

                                    (B)       Court Orders.  Seller shall use
commercially reasonable efforts to obtain an order or orders of the Bankruptcy
Court approving the sale of the Designation Rights.  Seller shall also use its
commercially reasonable efforts to obtain Sale Orders of the Court (from time to
time as may be requested by Purchaser) approving the assumption and assignment
of Leases or the sale of Real Estate to any Designee.

19

                                    (C)       Renewals.  Seller shall take any
and all actions necessary to keep the Leases in good standing including, without
limitation, exercising any and all renewals, extensions or similar options that
may be exercised from the Closing Date through the Property Closing Date.

                        (ii)        Negative Covenants Pending Closing.  Except
as expressly permitted herein, Seller shall not, without the consent of
Purchaser (whose consent shall not be unreasonably withheld or delayed):

                                    (A)       Leases.  Amend the Leases, enter
into leases or grant or voluntarily terminate any other interests in the Real
Estate or the Leases;

                                    (B)       Encumbrances.  Encumber, sublease
or otherwise grant any rights with respect to the Real Estate or the Leases; or

                                    (C)       Contracts.  Enter into any
contracts or agreements affecting the Real Estate or the Leases or which will be
binding on Purchaser (or its Designee), in any case, from and after the
execution of this Agreement unless such agreements can be terminated upon thirty
(30) days notice.

            (b)        Purchaser covenants and agrees that it shall, unless
otherwise agreed with Seller:

                        (i)         Maintain or arrange for funds to be
available to satisfy all of Purchaser’s obligations under this Agreement at the
time and in the manner set forth herein, including without limitation the
payment of the Purchase Price and the payment of Carrying Cost obligations;

                        (ii)        With respect to each Lease, Purchaser shall
use commercially reasonable efforts to provide adequate assurance as required
under the Bankruptcy Code of the future performance of the applicable Lease by
Purchaser or its Designee.  Purchaser agrees that it will promptly take, and/or
cause its Designee to take, all actions reasonably required by Seller to assist
in obtaining the Bankruptcy Court’s entry of the Designation Order and each
additional Sale Order, such as furnishing affidavits, non-confidential financial
information or other documents or information for filing with the Bankruptcy
Court and making Purchaser’s employees and representatives available to testify
before the Bankruptcy Court, with respect to demonstrating adequate assurance of
future performance by a Designee under the Leases.

9.2       Title Insurance.  A Designee may obtain title insurance and/or surveys
for any or all of the Properties at their own discretion and at their sole cost
and expense.

9.3       Consents and Further Actions.  Subject to the terms and conditions
herein provided, Seller and Purchaser covenant and agree to use their good faith
efforts to take, or cause to be taken, all action, or do, or cause to be done,
all things, necessary, proper or advisable under applicable laws and regulations
to consummate and make effective the transactions contemplated by this
Agreement, including all closing conditions to be satisfied.

20

ARTICLE X

ADDITIONAL COVENANTS



10.1     Further Transfers and Assurances.  Seller and Purchaser will execute
and deliver such further instruments of conveyance and transfer and take such
additional action as Purchaser may reasonably request to effect, consummate,
confirm or evidence the transfer to the Designees of the Real Estate and the
Leases.

10.2     Proration Items, Recording Charges and Rents.

            (a)        Special assessments which are due and payable on or
before the Closing Date, taxes (based upon the most recent ascertainable taxes
if current tax information is not available) relating to the Real Estate or the
Leases and all other costs of operation, maintenance, or repair which are
customarily apportioned on the transfer of similar types of property (including
without limitation, water, sewer and utility charges, amounts payable under
service contracts, common area maintenance costs, insurance premiums payable to
landlords and the like (“Proration Items”) attributable to time periods before
the Closing Date, shall be the responsibility of, and shall be paid by Seller. 
Except as otherwise expressly set forth in this Agreement, Proration Items with
respect to time periods beginning on the Closing Date and ending on the Property
Closing Date with respect to each parcel of Real Estate or Lease, shall be paid
by Purchaser, and will be considered Carrying Costs. 

                        The amount of any Proration Item attributable to a
particular time period shall be computed by multiplying the amount of such
Proration Item by the ratio that the number of days in such time period bears to
the total number of days in the fiscal period for which such Proration Item is
incurred.

            (b)        All transfer, documentary, sales, use, stamp,
registration, conveyance, income, gains, value added or other taxes and fees
arising out of the sale of the Real Estate or the Leases and all charges for or
in connection with the recording of any document or instrument contemplated
hereby shall be paid by the Designees.  Seller will file all necessary tax
returns and other documentation in connection with the taxes and fees
encompassed in this Section relating to the recording of Deeds or assignment of
Leases.

            (c)        All rent (including additional and/or percentage rent)
with respect to the Properties shall be prorated as of the Closing Date and any
special assessments relating to the Properties for any post-Closing period shall
be paid by Purchaser.

            (d)        The amount of applicable Prorated Items shall be
reflected by a credit to Seller or Purchaser at Closing that shall be paid to
the appropriate party by an increase or decrease in the amount paid by the
Purchaser on the Closing Date.  Any Prorated Items estimated by the parties at
Closing shall be finalized within sixty (60) days of the Closing and monies due
and owing as a result of such finalization shall be paid by the Seller to the
Purchaser or Purchaser to Seller, as the case may be.

10.3     Insurance.  Without the prior written consent of Purchaser, Seller will
not cancel any insurance policy relating to the Properties. 

21

10.4     Omissions.  Seller and Purchaser agree to adjust between themselves
after Closing any errors or omissions in the prorations or adjustment set forth
in the closing statements and any other prorations or adjustment made pursuant
to the Agreement; provided, however, that the foregoing sentence shall not be
deemed to require re-proration of any prorations or adjustments based upon the
fact that said prorations or adjustments were estimated using the then most
currently available information due to the actual information not then being
available.  Notwithstanding anything contained herein to the contrary, such
apportionments shall be deemed final and not subject to further post-Closing
adjustments if no such adjustments have been requested upon the earlier to occur
of (a) sixty (60) days after such time as all necessary information is available
to make a complete and accurate determination of such apportionments, or (b) six
(6) months after the date of the applicable Property Closing.

10.5     Liquor Licenses.  Until such time as all of the Liquor Licenses have
been transferred to Purchaser or any Designee, Seller shall take all actions
necessary to preserve, protect, renew, and retain all rights, title and
interests of Seller to the Liquor Licenses.

ARTICLE XI

LEASE ASSIGNMENT



11.1     Post-Closing Expenses.  Except as otherwise provided in this Agreement,
all obligations with respect to the Properties sold to a Designee shall be the
sole responsibility of a Designee from and after the Property Closing Date with
respect to the Properties.  Notwithstanding anything to the contrary in the
foregoing sentence, or in any other provision of this Agreement, other than with
respect to the Carrying Costs, a Designee shall not be liable for any costs,
taxes, obligations or liabilities relating to the Properties which are
attributable in any way to, or were incurred during the period prior to the
Property Closing Date.

11.2     Seller's Obligations Regarding Assignment.  With respect to the
assignment of any Lease, Seller shall, at its sole cost, (i) cure, or provide a
prompt cure of any pre-petition default in base rental or additional rental
payments arising under the Lease and outstanding as of the Property Closing Date
and required to be paid under Section 365 of the Bankruptcy Code; and (ii) cure
any and all other monetary defaults with respect to the Lease, as required to be
cured pursuant to Section 365 of the Bankruptcy Code so that such Lease may be
assigned to Purchaser or its Designee in accordance with the provisions of
Section 365 of the Bankruptcy Code; provided, however, that Seller shall not be
obligated to cure any such default that is in dispute as of the Property
ClosingDate if an escrow or other commercially reasonable arrangement with
respect thereto which is reasonably acceptable to Purchaser shall have been
established at or following the Property Closing Date pursuant to an order of
the Bankruptcy Court.  Attached hereto as Schedule 11.2 is Seller’s calculation
of the pre-petition cure amounts owed on account of each Lease.   In connection
with Seller’s obligations regarding the assignment of any Lease to a Designee,
Seller shall be entitled to direct the Escrow Agent to  disburse from the
Escrowed Proceeds the cure amount with respect to such Lease  set forth on
Schedule 11.2 (the "Designated Cure Amount").  The funds shall be disbursed as
follows: (a) if the amount of cure costs claimed by the landlord is less than
the Designated Cure Amount, the Escrow Agent shall disburse to the landlord the
amount of cure costs claimed by the landlord, and shall disburse the


22

  balance of the Designated Cure Amount with respect to that Lease to the
Seller; (b) if the amount of cure costs claimed by the landlord exceeds the
Designated Cure Amount, Escrow Agent shall disburse the Designated Cure Amount
either to the landlord or to an escrow created as described below in this
Section 11.2.  Purchaser may instruct Escrow Agent to disburse to Purchaser the
amount Purchaser has actually paid with respect to cure costs if such request is
made pursuant to the last sentence of this sub-paragraph.  To the extent that
the Designated Cure Amount for any Lease to be assigned to a Designee is not
sufficient to pay such cure amount in full, Seller shall either pay such
deficiency directly to the Landlord at the Property Closing on the Property
Closing Date, or shall deposit such sum in escrow or other commercially
reasonable arrangement with respect thereto in accordance with the Designation
Order.  If Seller does not either (i) cure such pre-Closing Date monetary
default or (ii) create an escrow or other commercially reasonable arrangement
with respect thereto, or (iii) reach an agreement with the landlord of such
lease concerning full and final satisfaction of such Pre-Closing Date default,
Purchaser may elect to pay Seller’s cure obligations and shall recover such
payment pursuant to Section 2.5(b)(ii) or Section 2.5(b)(vii) hereof.

11.3     Release of Designated Cure Costs With Respect To Excluded Leases.  If a
Lease is excluded by Purchaser pursuant to paragraph 2.4 hereof, Escrow Agent
shall disburse to Seller the Designated Cure Amount with respect to that Lease. 

ARTICLE XII

MISCELLANEOUS



12.1     Termination; Other Remedies.

            (a)        This Agreement may be terminated and the transactions
contemplated hereby may be abandoned at any time, but not later than the Closing
Date:

                        (i)         by the mutual consent of Purchaser and
Seller;

                        (ii)        by Seller, if the Closing does not occur on
or prior to the Closing Date, provided, that Seller will not be entitled to
terminate this Agreement pursuant to this subsection (ii) if Seller is in
material breach of this Agreement and such breach continues for ten days
following written notice from Purchaser to Seller or has failed to satisfy any
condition to Closing in Article VI hereof that Seller or its affiliates was
required to satisfy and such breach continues for ten days following written
notice from Purchaser to Seller;

                        (iii)       by Purchaser, if Seller is in material
breach of this Agreement and such breach continues for ten (10) days following
written notice from Purchaser to Seller; or, in the alternative, by Seller, if
Purchaser is in material breach of this Agreement and such breach continues for
ten (10) days following written notice from Seller to Purchaser;

                        (iv)       by Purchaser or Seller if the Closing Date
does not occur prior to September 24, 2004;

                        (v)        by Purchaser as a result of a timely
Election; or

23

                        (vi)       by Purchaser or Seller, if such termination
is expressly permitted pursuant to another provision of this Agreement.

            (b)        Upon the termination of this Agreement pursuant to
Section 12.1(a), neither Seller nor Purchaser shall have any further liability
to the other hereunder, except as otherwise specifically provided in this
Agreement.

12.2     Recordation of Agreement.  Purchaser shall not record, or attempt to
record, this Agreement or a memorandum hereof.

12.3     Successors and Assigns.  This Agreement is made solely and specifically
by and for the benefit of the parties hereto, and their respective successors
and assigns, including, without limitation, each Designee as to any Properties
transferred to such Designee(s), and any Chapter 7 trustee or liquidating agent
or trustee appointed in the Bankruptcy Case.  Purchaser shall be entitled to
assign its rights in hereunder to any Purchaser Affiliate or third party.

12.4     Default and Remedies.

            (a)        In the event of a material breach of, or material default
under, this Agreement by Seller prior to the Closing, Purchaser shall, provided
Purchaser is not in material breach of or material default under this Agreement,
be entitled, as its sole and exclusive remedy, either (i) to seek specific
performance of this Agreement or (ii) to terminate this Agreement and obtain an
immediate refund of its Good Faith Deposit.  In the event of a material breach
of, or material default under, this Agreement by Seller after the Closing,
Purchaser shall, provided Purchaser is not in material breach of or material
default under this Agreement, be entitled, as its sole and exclusive remedy,
except as otherwise expressly provided herein, to seek specific performance of
this Agreement.

            (b)        In the event of a material breach of, or material default
under, this Agreement by Purchaser prior to the Closing, Seller shall, provided
Seller is not in material breach of or material default under, this Agreement,
be entitled, as its sole and exclusive remedy, either (i) to terminate this
Agreement or (ii) to seek specific performance of this Agreement.  In the event
of a material breach of, or material default under, this Agreement by Purchaser
after the Closing, Seller shall, provided Seller is not in material breach of or
material default under this Agreement, be entitled, as its sole and exclusive
remedy, to seek specific performance of this Agreement. 

            (c)        Except as otherwise provided in this Section 12.4, above,
no remedy herein or otherwise conferred upon the parties shall be considered
exclusive of any other remedy, but the same shall be cumulative and shall be in
addition to every other remedy given hereunder or now or hereafter existing at
law, in equity or by statute.

12.5     Confidentiality.  Purchaser and its agents, officers, employees, and
other representatives shall hold in confidence the terms and conditions of all
non-public data and information obtained with respect to the Properties and the
Leases; provided, however, that it is understood and agreed (a) that Purchaser
may disclose such data and information to the employees, consultants,
accountants and attorneys of Purchaser and to any Designee or potential Designee
(and to their employees, consultants, accountants and attorneys ) provided that
such Persons agree to treat


24

  such data and information confidentially; (b) that disclosure may be made if
compelled by law or judicial process (c) that disclosure may be made to enforce
this Agreement in any judicial or quasi-judicial proceeding; (d) that Purchaser
or its Designees shall be permitted to make such announcements or disclosures as
Purchaser or its Designees shall determine to be necessary or appropriate to
comply with applicable disclosure requirements of state and federal securities
laws; and (d) that copies of this Agreement shall be made available to
prospective bidders at the Auction pursuant to the Bidding Procedures  This
Section 12.5 shall survive the Closing or the earlier termination of this
Agreement.

12.6     Notices.  All notices and other communications hereunder shall be in
writing and shall be deemed to have been duly given if and when delivered
personally or mailed, by certified or registered mail, return receipt requested,
first class postage prepaid, or by Federal Express or some other reputable
overnight carrier (or when delivery is rejected or refused), to the parties at
the following addresses:

If to Seller, addressed to:

Chi-Chi's, Inc.
2701 Alton Parkway
Irvine, CA  92606
Attn:  Mr. Tony Baril

With copies (which shall not constitute notice hereunder) to:

Irell & Manella LLP
840 Newport Center Drive
Suite 400
Newport Beach, CA 92660
Attn:     William N. Lobel, Esq.

If to Purchaser, addressed to:

OS Realty, Inc.
c/o Outback Steakhouse, Inc.
2202 N. West Shore Blvd.
Tampa, FL  33607

Attention:  Mr. Carl Sahlsten  (Fax Number:  813/282-9195) and Mr. Joseph Kadow
(Fax Number:  813/281-2114)

With copies (which shall not constitute notice hereunder) to:

STICHTER, RIEDEL, BLAIN & PROSSER, P.A.
110 E. Madison St., Ste. 200
Tampa, Florida  33602





25

Fax Number:  813/229-1811
Attn:  Harley E. Riedel, Esq.

or to such other place and with such other copies as any party may designate by
written notice to this other party.

12.7     Expenses.  Except as otherwise expressly provided herein, each party
shall bear its own legal, appraisal and title costs with respect to the drafting
of the agreements involved in these transactions and the closing of such
transactions.

12.8     Brokerage Commissions and Fees.  Purchaser warrants and represents that
no brokerage commissions or fees are due any real estate broker(s) as a result
of Purchaser’s actions or omissions in connection with the transactions
contemplated by this Agreement which are to take place at the Closing; and
Purchaser agrees that should any claim be made for commissions or fees by any
broker(s) against Seller with respect to the transactions contemplated by this
Agreement which are to take place at the Closing, Purchaser will indemnify and
hold Seller free and harmless from and against any and all such claims in
connection therewith.  Seller warrants and represents that no brokerage
commissions or fees are due to any real estate brokers(s).  Seller agrees that,
should any claim be made for commissions or fees by any broker against
Purchaser, Seller shall indemnify and hold Purchaser free and harmless from and
against any and all such claims in connection therewith.

12.9     Casualty and Condemnation.  If any one of the Real Estate or the Leased
Premises is materially destroyed or materially damaged, or if condemnation
proceedings are commenced against any such Real Estate or any Leased Premises,
all proceeds of insurance or condemnation awards shall be paid to and retained
by, Purchaser; provided however, that Purchaser may exclude the property that
has been damaged, in which event the insurance proceeds shall be paid to
Seller.  In the event of non-material damage or non-material condemnation to any
Real Estate or the Leased Premises, which damage Seller is unwilling to repair
prior to the applicable Property Closing, the Property Closing shall be
unaffected thereby and any proceeds of insurance or condemnation awards shall be
paid to Purchaser.  This Section 12.9 shall contain Purchaser’s sole remedies in
the event of any casualty or condemnation of Properties.  Purchaser and Seller
specifically agree that with respect to the partial taking referenced in Section
7.4 above, Purchaser shall not be entitled to any Purchase Price Reduction as a
result of the such partial taking and that Purchaser shall be entitled to
receive any and all proceeds of any condemnation award received by Seller.

12.10   Entire Agreement.  This Agreement supersedes all prior discussions and
agreements between the parties with respect to the subject matter hereof and
this Agreement, including the schedules and exhibits hereto, and other documents
to be delivered in connection herewith (together with such confidentiality
letter), contains the sole and entire agreement between the parties hereto with
respect to the subject matter hereof.

12.11   Waiver.  Any term or condition of this Agreement maybe waived at any
time by the party which is entitled to the benefit thereof.  To be effective,
each such waiver shall be in writing, shall specifically refer to this Agreement
and the term or condition being waived, and shall be executed by an Authorized
Officer of such party.  A waiver on one occasion shall not be deemed


26

  to be a waiver of the same or any other breach on a future occasion.  A waiver
hereunder shall be effective without an order of the Bankruptcy Court, or notice
to the Bankruptcy Court or any third party, in relation to such waiver.

12.12   Amendment.  This Agreement may be modified or amended only in a writing
duly executed by or on behalf of each of the parties hereto.

12.13   Counterparts; Facsimile Signatures.  This Agreement may be executed in
one or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.  This Agreement may
be executed and delivered by facsimile.

12.14   Invalid Provisions.  If any provision of this Agreement is held to be
illegal, invalid, or unenforceable under any present or future law, rule, or
regulation, such provision shall be fully severable and this Agreement shall be
construed and enforced as if such illegal, invalid, or unenforceable provision
had never comprised a part hereof.  The remaining provisions of this Agreement
shall remain in full force and effect, and shall not be affected by the illegal,
invalid, or unenforceable provision or by its severance herefrom.  Furthermore,
in lieu of such illegal, invalid, or unenforceable provision, there shall be
added automatically as a part of this Agreement a legal, valid, and enforceable
provision as similar in terms to such illegal, invalid, or unenforceable
provision as may be possible.

12.15   Headings, Gender, Etc.  The headings used in this Agreement have been
inserted for convenience and do not constitute matter to be construed or
interpreted in connection with this Agreement.  Unless the context of this
Agreement otherwise requires, (a) words of any gender shall be deemed to include
each other Gender, (b) words using the singular or plural number shall also
include the plural or singular number, respectively, (c) references to “hereof,”
“herein,” “hereby” and similar terms shall refer to this entire Agreement, (d)
the words “include” and “including” shall be construed as incorporating “but not
limited to” or “without limitation,” and (e) each reference to Seller shall be a
reference to any of its subsidiaries and predecessors and each representation,
warranty, covenant and other agreement made herein with respect to Seller shall
be deemed made with respect to all such subsidiaries and predecessors.  The
language used in this Agreement shall be deemed to the language chosen by the
parties hereto to express their mutual intent and no rule of strict construction
shall be applied against any Person.

12.16   Continuing Jurisdiction.  The parties agree that the Bankruptcy Court
shall retain jurisdiction over the enforcement of this Agreement, including, but
not limited to, the performance of the obligations and transactions contemplated
hereunder.

12.17   Choice of Law.  This Agreement shall be construed, interpreted and the
rights of the parties determined in accordance with the laws of the State of
Delaware without regard to conflicts of laws principles thereof, except with
respect to matters of law concerning the internal corporate affairs of any
corporation or limited liability company which is a party to or the subject of
this Agreement, and as to those matters the law of the jurisdiction of
incorporation or organization of such entity shall govern.




27

12.18   Obligations Joint and Several.  Notwithstanding anything to the contrary
set forth in this Agreement, the obligations of the Seller and its affiliates;
and the Purchaser and its affiliates, shall be joint and several, except as
otherwise provided in this Agreement.

12.19   No Partnership or Joint Venture.  Nothing contained in this Paragraph or
elsewhere in this Agreement shall be deemed to create a partnership, joint
venture, or any other relationship other than that of seller and purchaser
between the parties hereto.

12.20   No Third Party Beneficiaries.  Nothing herein expressed or implied is
intended or shall be construed to confer upon or give to any person, firm or
corporation, other than the parties hereto, their affiliates and their
respective permitted successors and assigns and Designees, any rights or
remedies under or by reason of this Agreement.

12.21   Employees.  Purchaser and its Designees shall not be deemed an employer
with Seller or any of its affiliates or subsidiaries and Purchaser and its
Designees shall have no obligation to pay wages or benefits (or to fund any
pension plan) or to employ any employee of Seller or any affiliates or
subsidiaries.  All WARN Act or similar obligation shall be Seller’s sole
obligation.

12.22   Cooperation.  Seller shall reasonably cooperate with Purchaser with
marketing the Properties and in implementing closings related thereto.  If
Purchaser so requests, Seller shall use commercially reasonable efforts to
obtain further extensions of any time periods set forth herein or in the
Designation Order (but failure to obtain such extension shall not constitute a
default hereunder).  Purchaser shall provide status reports, from time to time,
to Seller relating to marketing efforts and Carrying Costs, etc., as reasonably
requested by Seller.

12.23   Southgate, Michigan.  Seller shall have the right to exclude the
Southgate, Michigan property including FFE and Liquor Licenses related thereto
from this Agreement prior to October 1, 2004 upon written notice to Purchaser
accompanied by a cashier's check, or a bank wire, in the amount of $1,100,000. 
Seller shall have the Carrying Costs obligation for the Southgate, Michigan
property through September 30, 2004 and in the event Seller elects to exclude
the Southgate, Michigan property, Purchaser shall have no obligation whatsoever
to pay the Carrying Costs obligation for this property.

12.24   Power of Attorney.  If at any time the Seller no longer has any
employees, including employees of Prandium, Inc. who are responsible for
Seller’s operations, or at any time that Purchaser reasonably determines that a
Property Closing will not occur as a result of Seller’s unavailability, then in
such events Seller shall be deemed to constitute and appoint Purchaser as its
true and lawful attorney-in-fact and agent, with full power of substitution and
re-substitution for it and in its name, place and stead, in any and all
capacities, to execute and deliver any and all documents in connection with the
designation of the Properties hereunder to any one or more Designees and to take
any and all other actions as Purchaser may deem necessary or appropriate in
connection therewith, granting unto said attorney-in-fact and agent full power
and authority to do and perform each and every act and thing requisite and
necessary fully to all intents and purposes as Seller might or could do in
person, thereby ratifying and confirming all that said attorney-in-fact and
agent, or its substitute or substitutes, may lawfully do or cause to be done by
virtue hereof.  The powers granted herein shall terminate as of the expiration
of Purchaser’s


28

  designation rights in accordance with Section 2.7 above.  Seller hereby agrees
to execute any separate powers of attorney in recordable form as Purchaser may
from time to time request in connection with the transfer of any Property to any
Designee.

12.25   Acceptance of Cash Purchase Price.  Seller’s acceptance of the Cash
Purchase Price shall be in full and final satisfaction of any and all
consideration to be received on account of the conveyance of the Designation
Rights to Purchaser.  Seller shall waive any and all rights to future
compensation on account of the Properties and the conveyance of the Designation
Rights except to the extent Properties are excluded pursuant to paragraph 2.4
hereof, or leases are not designated prior to the Extension Period and revert to
Seller pursuant to paragraph 2.7 hereof.

12.26   Sale-Leaseback Properties. 

            (a)        The Seller’s rights with respect to each Sale-Leaseback
Property include the following:

                        (i)         Seller’s rights and interests under that
certain Real Estate Sale and Leaseback Agreement (the “Sale and Leaseback
Agreement”) entered into December 10, 1985 between certain of the entities
constituting Seller (including where applicable as successor by merger or
otherwise by operation of law) and C-C Restaurant, Ltd.-9, a California limited
partnership (“CC 9”);

                        (ii)        Seller’s right, title and interest under the
Lease Agreement between CC 9 and Seller (including where applicable as successor
by merger or otherwise by operation of law) with respect to each Sale-Leaseback
Property (each a “CC 9 Lease Agreement”), including the right to terminate such
CC 9 Lease Agreement under Section 1.c thereof and receive a conveyance of the
Premises (as defined in the CC 9 Lease Agreement) and the right to purchase the
Premises from CC 9 pursuant to Section 25 of the CC 9 Lease at the expiration of
the Primary Term (as defined in the CC 9 Lease Agreement) or any Renewal Term
(as defined in the CC 9 Lease Agreement);

                        (iii)       A PM Note (as defined in the Sale and
Leaseback Agreement) payable to Seller (including where applicable as successor
by merger or otherwise by operation of law) secured by a PM Mortgage (as defined
in the Sale and Leaseback Agreement) on each of the Sale-Leaseback Properties
subordinate only to a First Mortgage (as defined in the Sale and Leaseback
Agreement);

                        (iv)       A Maintenance Fee Note (as defined in the
Sale and Leaseback Agreement) payable to Seller (including where applicable as
successor by merger or otherwise by operation of law) secured by a Maintenance
Fee Mortgage (as defined in the Sale and Leaseback Agreement); and

                        (v)        A Bridge Note (as defined in the Sale and
Leaseback Agreement) payable to Seller together with a Security Agreement (as
defined in the Sale and Leaseback Agreement) and Negative Pledge Agreement (as
defined in the Sale and Leaseback Agreement) securing the Bridge Note and the
General Partners Guaranty (as defined in the Sale and Leaseback Agreement).

29

            (b)        Seller hereby covenants that it will not make any changes
or modifications to or cause to be changed or modified any of the documents
referenced in Sections 12.26(a) above, nor will Seller take fee simple title to
any of the Sale-Leaseback Properties without prior written consent of Purchaser.

            (c)        In the event that during the Designation Period, Seller
obtains fee simple title to any of the Sale-Leaseback Properties, free and clear
of the claims of CC 9, James Robinson, or any successor or assign of CC 9 and/or
James Robinson, then each such Sale-Leaseback Property shall constitute “Real
Estate” hereunder, to the extent that such status affords Purchaser the
Designation Rights with respect to such Real Estate, and the terms hereof
applicable to Real Estate shall then apply; provided, however, that Seller shall
transfer to Designee the same title that Designee would have received had the
transfer been made directly from CC 9 to Designee.

            (d)        If Seller does not obtain fee simple title to a
Sale-Leaseback Property then the CC 9 Lease for such Sale-Leaseback Property
shall constitute a “Lease” hereunder.  In the event that Purchaser exercises its
Designation Rights to such a Sale-Leaseback Property, then at the Property
Closing with respect to the CC 9 Lease for such Sale-Leaseback Property, Seller
shall have leasehold title and a valid lease with respect to such Sale-Leaseback
Property free and clear of all Liens (except any liens, claims or encumbrances
deriving through CC 9 and/or James Robinson to the extent that the existence of
said liens, claims or encumbrances does not constitute a breach of the
representations and warranties contained in this Section 12.26), other than
Permitted Encumbrances (but excluding encumbrances that will be released at the
applicable closing by payment, or by establishment of a reserve for any cure in
an amount reasonable agreed upon between landlord and Seller or as otherwise
ordered by the Bankruptcy Court.  Seller shall transfer to Purchaser as and when
requested by Purchaser, all of Seller’s right, title and interest in and to the
Sale and Leaseback Agreement, PM Note, PM Mortgage, Maintenance Fee Note and
Maintenance Fee Mortgage with respect to such Sale-Leaseback Property.  Seller
shall transfer to Purchaser as and when requested by Purchaser, all of Seller’s
right, title and interest in and to the Bridge Note, Security Agreement,
Negative Pledge Agreement and General Partners Guaranty.

            (e)        On the Closing Date, Seller shall make the following
additional representations and warranties, based upon Seller’s current
management’s knowledge and belief, without having undertaken any specific
investigation related to the subject matter of the representations and
warranties provided immediately below,  with respect to each such Sale-Leaseback
Property:

                        (i)         Seller is not aware of any facts that would
give rise to a valid defense, affirmative defense, counterclaim or right of
offset by CC 9 and/or James Robinson.



                        (ii)        Seller’s records indicate that Schedule
12.26 attached hereto and incorporated herein by reference sets forth (A) all
payments received by Seller on account of the Bridge Note; (B) the balance due
on account of the Bridge Note; and (C) the maturity date of the Bridge Note.





30



                        (iii)       To the best of Seller’s present management’s
knowledge the Seller’s internal calculations show balances due on account of
each PM Note in the amount reflected on Schedule 12.26A.



            (f)         At the time of the transfer referenced in Section 12.26
(d), Seller further represents and warrants with respect to each Sale-Leaseback
Property that:

                        (i)         There have been no payments made on account
of any PM Note.



                        (ii)        There is no document signed by Seller which
would (A) invalidate the PM Note or the PM Mortgage or the lien created thereby,
or (B) affect the balance of the PM Note.



                        (iii)       Seller is the holder and the sole owner of
each PM Note and each PM Mortgage and other loan documents executed in
connection therewith, free and clear of any and all claims, liens, charges or
encumbrances (except any liens, claims or encumbrances deriving through CC 9
and/or James Robinson to the extent that the existence of said liens, claims or
encumbrances does not constitute a breach of the representations and warranties
contained in this Section 12.26); and upon entry of the Designation Order,
Seller has full power and authority to transfer each PM Note and each PM
Mortgage and all other related loan documents to any Designee free and clear of
all claims, liens, charges, or any encumbrances; such Designee will receive the
PM Note, the PM Mortgage and other loan documents with respect to each
Sale-Leaseback Property designated hereunder free and clear of all claims, liens
charges, or any encumbrances; and Seller has not previously pledged,
hypothecated, encumbered, assigned or otherwise transferred, in whole or in
part, its interest in any PM Note, any PM Mortgage, or any of the other loan
documents related thereto.



            (g)        To the extent that Purchaser suffers actual monetary
damages as a result of a breach of any of the above representations and
warranties, Purchaser shall be entitled to a Purchase Price Reduction in an
amount equal to the monetary damages so suffered; provided however, to the
extent that Purchaser was aware as of the Closing Date of some thing or event
that would make  the applicable Seller's representations and warranties not true
and correct as of the date given, Purchaser shall not be entitled to recover any
damages suffered as a result of that thing or event and Seller’s representations
to that extent will be deemed to not have been breached.  To the extent
Purchaser obtains fee simple title to the Sale-Leaseback Properties without the
payment of any additional consideration, Purchaser will be conclusively presumed
to not have suffered any damages.

            (h)        Seller shall take all such action as the Designation
Rights Purchaser may reasonably require to enforce Seller’s rights to require
the lessor of the Sale-Leaseback Properties to deliver fee simple title to those
properties to a Designee for no additional consideration beyond the remaining
lease payments, including, without limitation thereto, the filing and
prosecution, at no cost to Purchaser, of a declaratory relief action to
determine the rights of the parties with respect to the Sale-Leaseback
Properties.  Seller shall support Purchaser’s right to participate in the
declaratory relief action.  Except for costs incurred in connection with the
filing and prosecution


31

  of the declaratory relief action, Purchaser shall be responsible for costs
incurred in connection with the Sale-Leaseback Properties as provided in Section
2.6.

12.27   Landlord Indemnification Claims. 

            (a)        As to occurrences before October 8, 2003, to the extent
Purchaser pays any landlord indemnification claims on account of any Lease
designated hereunder, Purchaser shall be entitled to reimbursement in accordance
with Section 2.5(b)(ii)(D);

            (b)        Upon receipt by Purchaser of a claim for indemnification
by a landlord based upon an occurrence before October 8, 2003, Purchaser shall
notify Seller of such claim and Seller shall have the right at its option and
expense to defend such claim, provided, however, that the Seller shall not have
the right to act in any manner with respect to the claim that would give the
landlord a right to validly declare the Lease to be in default.  In the event
Seller elects to not defend said claim or acts in a manner that would give the
Landlord a right to validly declare the Lease to be in default, Purchaser may
defend, settle, or pay the claim and be entitled to reimbursement in accordance
with Section 2.5(b)(ii)(D);

            (c)        Upon receipt by Purchaser of a claim for indemnification
by a landlord based upon an occurrence on or after October 8, 2003, Purchaser
shall notify Seller of such claim and Seller shall have the right at its option
and expense to defend such claim, provided, however, that the Seller shall not
have the right to act in any manner with respect to the claim that would give
the landlord a right to validly declare the Lease to be in default.  In the
event Seller elects to not defend said claim or acts in a manner which gives the
landlord the right to validly declare the Lease to be in default, Purchaser may
defend, settle, or pay the claim and be entitled seek reimbursement for any
payment made in connection therewith pursuant to Section 2.5(b)(ii) or if
sufficient funds are not available in the escrow, as an Allowed Administrative
Claim pursuant to 2.5(b)(vii).  Seller and Purchaser agree to cooperate with
each other with respect to a response to any landlord indemnification claim.  In
the event the Seller and Purchaser cannot reach agreement as to the amount of an
indemnification claim that should be paid to a landlord, or whether a payment is
necessary in order to avoid giving a landlord the right to validly declare a
default under the Lease, Seller and Purchaser agree to raise the issue in the
Bankruptcy Court, and to be bound by the Bankruptcy Court's decision in that
regard.

            (d)        With respect to claims known to Seller prior to
expiration of any applicable bar dates including, without limitation, any
administrative claim bar date, based upon occurrences on or after October 8,
2003,  but before the Property Closing Date with respect to any Property, Seller
shall (i) give notice to the Landlord and to any and all such known claimants
(i.e., claimants that have filled out an incident report, made some form of
written demand upon Seller, or Seller’s employees have created a record of such
occurrence) who may have a claim of any nature against Seller of (A) the
designation of such Lease, (B) the Bankruptcy Case, and (C) any applicable bar
dates including, without limitation, any administrative claim bar date; (ii)
obtain a waiver or release barring the assertion of any such rights or claims
under the Lease against the Designee; or (iii) obtain a Bankruptcy Court order
waiving or barring the assertion of any rights or claims under the Lease against
the Designee.

32



            (e)        With respect to occurrences after the applicable Property
Closing Date, or to the extent any claim is not known to Seller prior to the
expiration of any applicable bar dates, including any administrative claims bar
date, regardless of when such claim arose, Seller shall have no liability with
respect thereto.

            (f)         Seller acknowledges that with respect to any and all
claims arising from the Hepatitis A outbreak at its Beaver Valley Mall location,
(i) Seller has insurance coverage to address potential landlord indemnification
claims and (ii) Purchaser will not have any liability with respect to any such
landlord indemnification claims should such claims arise.

            In connection with any and all pre-Property Closing Date customer
claims under the Leases, Seller hereby represents, warrants and covenants to the
best of its knowledge and belief without having undertaken any additional
investigation to Purchaser that (i) Seller has provided Purchaser with summaries
concerning any and all known pre-Property Closing Date customer claims (ii) that
it will continue to provide Purchaser with additional summaries in any way
related to such claims, including, without limitation, any information related
to a potential claimant that was unknown to Seller as of the date hereof but
becomes known to Seller subsequent to the date hereof and prior to the
expiration of Seller’s designation rights under Section 2.7 above.









  [REMAINDER OF THIS PAGE INTENTIONALLY BLANK; SIGNATURE BLOCKS FOLLOW]



33


            IN WITNESS WHEREOF, each of the parties hereto has caused this
Agreement to be duly executed as of the date first above written.

SELLER:

CHI-CHI’S, INC., a Delaware corporation, on its own behalf and on behalf of each
of its subsidiaries or affiliates set forth on Exhibit A attached
hereto                                                                

By:       ______________________________
                                                                                   

Name:  ______________________________
                                                                                   

Its:        ______________________________



PURCHASER:

OS REALTY, INC., a Florida corporation

By:_________________________
Carl W. Sahlsten
Vice Pres. of Real Estate and Development

 

 

 

 

 

 

 






EXHIBIT A

SELLER ENTITIES

1.         Chi-Chi’s, Inc., a Delaware corporation

2.         CCMR of Catonsville, Inc.

3.         CCMR of Cumberland, Inc.

4.         CCMR of Frederick, Inc.

5.         CCMR of Greenbelt, Inc.

6.         CCMR of Harford County, Inc.

7.         CCMR of Maryland, Inc.

8.         CCMR of Ritchie Highway, Inc.

9.         CCMR of Timonium, Inc.

10.       Chi-Chi’s of West Virginia, Inc.

11.       Maintenance Support Group, Inc.


EXHIBIT B

FORM OF DESIGNATION ORDER


IN THE UNITED STATES BANKRUPTCY COURT

FOR THE DISTRICT OF DELAWARE



                                                                                   
)
In
re:                                                                           
)           Chapter 11
                                                                                   
)
CHI-CHI’S, INC. et al.,                                              )          
Case No. 03-13063
                                                                                   
)           Jointly Administered
                                                 Debtors.                      
)          
                                                                                               
Related Docket No. 981

ORDER UNDER 11 U.S.C. §§ 105, 363, AND 365 AND
FED. R. BANKR. P. 2002, 6004 AND 6006 (I) AUTHORIZING THE
DEBTORS TO ENTER INTO SALE AGREEMENT PURSUANT TO WHICH THE
RIGHT TO SELL THE DEBTORS’ INTEREST IN ITS REAL PROPERTY AND TO DIRECT AND
DESIGNATE THE ASSIGNMENT OF THE DEBTORS’ INTERESTS IN THE LEASES FOR CERTAIN OF
THEIR LEASED REAL PROPERTY WHICH WILL BE SOLD FREE AND CLEAR OF CLAIMS, LIENS
AND ENCUMBRANCES, (II) APPROVING A PROCESS FOR THE SUBSEQUENT SALE OF THE REAL
PROPERTY AND ASSUMPTION AND ASSIGNMENT OF THE LEASES FOR SUCH LEASED REAL
PROPERTY TO DESIGNEES, AND (III) GRANTING OTHER RELIEF

Upon the motion, dated June 24, 2004 (the “Motion”) of Chi-Chi’s, Inc, a
Delaware corporationand certain of its domestic subsidiaries and affiliates,
debtors and debtors-in-possession in the above-captioned cases (collectively,
“Debtors”), for an order, pursuant to sections 105, 363, and 365 of title 11,
United States Code (the “Bankruptcy Code”), and Rules 2002, 6004 and 6006 of the
Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), (i) authorizing
the Debtors to sell Designation Rights1 to KIMGB2, LLC(“KIMGB”) or a person or
entity submitting a higher or better offer in this case,   OS REALTY, INC., as
the “Successful Bidder,” which   shall be referred to herein as the “Designation
Rights Purchaser”) in accordance with the terms and conditions of the
Designation Rights Agreement, dated as of July 23, 2004

___________________
1              Capitalized terms not defined herein have the meanings ascribed
to them in the Designation Rights Agreement.



between OS Realty, Inc. ("OSR") and the Debtors, as amended at the Auction and
as further amended or memorialized by that certain Designation Rights Agreement
dated as of August 30, 2004, a copy of which is attached hereto and incorporated
by reference as Exhibit “A,” (as it may hereafter be further amended by the
Debtors and the Designation Rights Purchaser from time to time, the “Designation
Rights Agreement,”), and (ii) approving a process for the subsequent transfer or
sale of the Real Estate, FFE, Liquor Licenses  and other assets as described in
the Designation Rights Agreement and for the assumption and assignment of the
Leases (such Leases, Real Estate, and other assets, along with rights of the
Debtors in and with respect to the Real Estate and the Leased Premises,
including (without limitation) all rights of the Debtors in or to any of the
improvements located thereon, are sometimes hereinafter referred to,
collectively, as the “Property or Properties”;2 said premises and said
improvements located thereon are sometimes referred to, collectively, as the
“Premises”) by the Debtors, as directed by the Designation Rights Purchaser, to
anyone whatsoever, including (without limitation), the Designation Rights
Purchaser, affiliates of the Designation Rights Purchaser, or third-parties (any
such transferee or assignee is hereinafter sometimes referred to as a “Designee”
and are, collectively, sometimes hereinafter referred to as “Designees”); and
upon the record of the hearing held on July 15, 2004, at which the Court granted
an order approving the bidding procedures and bidding protections governing the
Auction (the “Bidding Procedures Order”); and upon the record of the hearing
(the “Sale Hearing”) held at 2:00 p.m. on August 3, 2004 to

___________________

2               The Debtors have both leasehold and non-leasehold rights and
interests in the Sale/Leaseback Properties.  The terms “Lease” or “Leases” as
used herein applies to the Debtors’ leasehold interests in the Sale/Leaseback
Properties.  The terms “Property” or “Properties” as used herein applies to all
of the Debtors’ interests in or related to the Sale/Leaseback Properties,
including (without limitation) the Debtors’ Purchase Money Notes and Mortgage
and options to purchase.

consider approval of the Designation Rights Agreement submitted by the
Successful Bidder; and good and sufficient cause appearing therefore, the Court
hereby makes the following:

FINDINGS OF FACT AND CONCLUSIONS OF LAW:3



Jurisdiction, Final Order and Statutory Predicates



            A.        The Court has jurisdiction over the Motion pursuant to 28
U.S.C. §§ 157 and 1334, and this matter is a core proceeding pursuant to 28
U.S.C. § 157(b)(2)(A), (N) and (O).  Venue of these cases and the Motion in this
district is proper under 28 U.S.C. §§ 1408 and 1409.

            B.         This Order constitutes a final and appealable order
within the meaning of 28 U.S.C. § 158(a).

            C.        The statutory predicates for the relief sought in the
Motion include sections 105(a), 363, 365, and 525 of the Bankruptcy Code and
Bankruptcy Rules 2002, 6004, 6006 and 9014.

Retention of Jurisdiction



            D.        Itis necessary and appropriate for the Court to retain
exclusive jurisdiction to, among other things, interpretand enforce the terms
and provisions of this Order and the Designation Rights Agreement, and to
adjudicate, if necessary, any and all disputes concerning or relating in any way
to, or affecting, any of the transactions contemplated under the Designation
Rights Agreement and to determine those issues brought before the Court pursuant
to the Designation Rights Agreement.


___________________

3               Findings of fact shall be construed as conclusions of law and
conclusions of law shall be construed as findings of fact when appropriate.  See
Fed. R. Bankr. P. 7052.  Decretal provisions of this Order shall have the same
effect whether they are included in the Findings of Fact and Conclusions of Law
or elsewhere in this Order.

Notice of the Motion



            E.         Due and adequate notice of the Motion, the Designation
Rights Agreement, the Auction, the hearings, and the subject matter thereof was
given to all parties in interest, and no other or further notice is necessary. 
A draft of this Order was attached to the Motion.  A reasonable opportunity to
object or be heard with respect to the Motion, the relief requested therein, and
to the draft order attached to the Motion has been afforded to all interested
persons and entities.  Timely objections of parties were dealt with by
stipulation and were resolved  (see docket nos. 985-993) or overruled. 

Sound Business Judgment



            F.         The relief requested in the Motion is in the best
interests of the Debtors, their estates, their creditors, and other
parties-in-interest.  The Debtors have demonstrated good, sufficient, and sound
business purposes and justifications for the relief requested in the Motion.

Good Faith of Designation Rights Purchaser and Designees



            G.        A “stalking horse” agreement containing both cash and
contingent future payments to the Debtor was negotiated and proposed between
KIMGB and the Debtors and executed by those parties subject to Court approval,
in good faith, from arm’s-length bargaining positions, and without collusion. 
The Successful Bidder timely submitted a qualified competing bid in the form of
the “stalking horse” agreement but containing an option, as set forth in Section
13.26 of the Successful Bidder’s initial bid, in favor of the Debtors under
which, inter alia, they could elect a higher cash payment to be paid in cash or
deposited into escrow by the Successful Bidder/Designation Rights Purchaser at
Closing in lieu of the contingent future consideration.  The Debtors, KIMGB and
the Successful Bidder were all represented by counsel.  The

Successful Bidder/Designation Rights Purchaser proposed its competing bid in
good faith and without collusion and, as set forth below, participated in the
Auction in good faith.  The Designation Rights Purchaser is not an insider or
affiliated with the Debtors, is a good faith purchaser within the meaning of
section 363(m) of the Bankruptcy Code, and is entitled to the protection
thereof.  Neither the Debtors nor the Designation Rights Purchaser have engaged
in any conduct that would cause or permit the Designation Rights Agreement, or
the sale of the Designation Rights and the subsequent transfer of the Properties
to the Designation Rights Purchaser pursuant hereto, to be avoided under section
363(n) of the Bankruptcy Code.  Subject to the provisions herein, the Designees
(as defined herein), and including the Designation Rights Purchaser and its
affiliates, shall also be determined to be good faith purchasers within the
meaning of section 363(m) of the Bankruptcy Code and shall be entitled to all of
the protections arising thereunder without further order of Court.

The Auction

            H.        In accordance with the Bidding Procedures Order and the
bidding procedures provided thereunder, the Debtors determined that they had
received two qualified competing bids, each of which constituted a higher and
better offer than the stalking horse agreement.  The Debtors accordingly
conducted the Auction on July 30, 2004 in Newport Beach, California.  The three
competing bidders, including KIMGB and the Successful Bidder, attended the
Auction, as did the Debtors’ senior management, respective counsel and financial
advisors for the official committee of unsecured creditors (the “Committee”) and
the Debtors, representatives of the DIP Lender and other interested parties.  At
the Auction, following certain clarifications, representations, and discussions,
the Debtors considered competing bids for the Designation Rights.  Each bidder
was offered opportunities to increase their bids in an effort to obtain the
highest or best bids for the Designation Rights or all of the Properties.

            I.          The Designation Rights Agreement contains terms and
conditions beneficial to the Debtors which constitute the highest and best offer
for the Designation Rights and the Properties.  These terms are set forth in
detail in the Designation Rights Agreement, and some of the significant terms
are summarized below:4

                                    (a)        The Purchase Price is fixed at
$42.5 million payable in cash on the Closing Date (less the Good Faith Deposit
already delivered to the Debtors and subject to a reduction of $1.1 million if
the Debtors elect to exclude the Southgate, Michigan Property) subject to
prorations, reductions, and adjustments set forth in the Designation Rights
Agreement;



                                    (b)        The Debtors shall escrow the sum
of $8 million out of the Purchase Price paid at Closing (the “Escrowed
Proceeds”) with Wilmington Trust Company or such other escrow agent mutually
acceptable to Seller and Purchaser (the “Escrow Agent”) to be disbursed by the
Escrow Agent in accordance with the Designation Rights Agreement;



                                    (c)        To the extent that the Escrowed
Proceeds related to pre-Closing Date cure costs are not sufficient to pay all
such cure costs on all Leases to be assumed and assigned to Designees, the
Debtors shall pay such pre-Closing Date cure costs to directly the Landlord at
each Property Closing or provide for an escrow for any disputed amounts as now
specifically set forth in paragraph 15 below;



                                    (d)        Subject to the $500,000 cap on
landlord indemnification claims as set forth in the Designation Rights
Agreement, to the extent that the Escrowed Proceeds are not sufficient to
reimburse the Designation Rights Purchaser for each item set forth in Section
2.5(b)(ii) of the Designation Rights Agreement, the Designation Rights Purchaser
is hereby granted an allowed claim under Section 364 of the Bankruptcy Code with
administrative priority status over any and all other costs and administrative
expenses,



___________________

4               In the event of any inconsistency between the summary contained
below and the Designation Rights Agreement, the Designation Rights Agreement
shall control.

                                                including, without limitation,
the kind specified in Sections 105, 326, 330, 331, 503(b), 506, 507(a), 507(b)
and 726 of the Bankruptcy code (the “Allowed Administrative Claim”).  The
Designation Rights Purchaser is authorized to file an estimated Allowed
Administrative Claim in accordance with the Designation Rights Agreement. 
Further, the Designation Rights Purchaser’s ability to recover on account of its
Allowed Administrative Expense Claim shall not be adversely affected by Section
365(k) of the Bankruptcy Code which has been waived by the Debtors pursuant to
the Designation Rights Agreement;



                                    (e)        The Debtors have no rights,
monetary or otherwise, respecting future sales or dispositions of the
Properties, including any Proceeds derived from the Properties, all of which
shall be retained by the Designation Rights Purchaser for its own account;
except (i) with respect to properties that are excluded by OSR pursuant to
paragraph 2.4 of the Designation Rights Agreement, (ii) with respect to leases
which revert to Debtors pursuant to paragraph 2.7 of the Designation Rights
Agreement (but subject to the Designation Rights Purchaser’s right to elect to
retain the FFE and/or Liquor Licenses under Section 2.1(b) of the Designation
Rights Agreement), and (iii) the proceeds from the sale of the Southgate,
Michigan, Property, if excluded by the Debtors; 


                                    (f)         So long as the Debtors are not
in default of their obligations under the Designation Rights Agreement, the
Designation Rights Purchaser shall be obligated, to pay any Carrying Costs in
accordance with and subject to the terms of the Designation Rights Agreement. 
Pursuant to the Designation Rights Agreement, the Designation Rights Purchaser
shall pay the Carrying Costs to the Debtors via wire transfer to a separate bank
account established by the Debtors for the sole purpose of paying Carrying Costs
under the Designation Rights Agreement.  The Court hereby imposes a trust on all
monies deposited by the Designation Rights Purchaser into this segregated bank
account, which shall not be considered property of the Debtors or the Debtors’
estate.  The Debtors shall not commingle any funds with the funds deposited by
the Designation Rights Purchaser into the separate bank account and shall use
such deposited funds solely for the purpose of paying Carrying Costs pursuant to
the Designation Rights Agreement.  The Designee shall be liable for all Carrying
Costs after the Property Closing Date;

                                    (g)        The Designation Rights Purchaser
shall be entitled to all rights and benefits under the Designation Rights
Agreement, including the entitlement to receive title to those Properties that
it elects to designate and the entitlement to exclude Properties that it elects
not to designate.  With respect to the Sale/Leaseback Properties, the Debtors
shall take all such action as the Designation Rights Purchaser may reasonably
require to enforce the Debtors’ rights to require the lessor of the
Sale/Leaseback properties to deliver fee simple title to those properties to the
Designation Rights Purchaser for no additional consideration beyond the
remaining lease payments including, without limitation thereto, the filing and
prosecution, at no cost to the Designation Rights Purchaser, of a declaratory
relief action to determine the rights of the parties with respect to the
Sale/Leaseback Properties as more specifically set forth in the Designation
Rights Agreement.5  The Debtors will assign and transfer to the Designation
Rights Purchaser, at its request, or to its Designees, all of the Debtor’s
right, title and interest to the leases, options to purchase, rights of first
refusal, interests, notes, claims, rights, collateral, and title pertaining to
those properties, including (without limitation) the Purchase Money Notes and
Mortgages and the Bridge Note (if requested to do so) as more specifically
provided in the Designation Rights Agreement, following which transfers and
assignments the Designation Rights Agreement may, inter alia, sue and foreclose
upon such Purchase Money Notes and Mortgages;

                                    (h)        The Designation Rights Purchaser
may allocate the Purchase Price among the Properties as it deems fit;

                                    (i)         The Debtors and OSR shall
perform all of their obligations under the Designation Rights Agreement, and the
Debtors shall promptly transfer title to the Properties and assignments of the
Leases as directed by the Designation Rights Purchaser. 

Based upon the results of the Auction, the Debtors, in consultation with the
Committee, determined that the bid of OSR was the highest and best offer for the
Designation Rights in light of the agreement by Outback Steakhouse, Inc. (“OSI”)
to guaranty the full and prompt performance of all obligations of OSR under the
Designation Rights Agreement, including the payment of the Purchase Price (as
defined in the Designation Rights Agreement).  The Debtors,

___________________

5               Nothing herein or in the Designation Rights Agreement shall
prejudice any right of the Debtors to recover their costs of prosecuting any
action related to the Sale-Leaseback Properties from any party other than the
Designation Rights Purchaser or its Designees, including (without limitation)
C-C Restaurant, Ltd.-9, a California Limited Partnership and its partners or
members.

  in consultation with the Committee, believe that the accepted Designation
Rights bid will maximize the total consideration paid for the Properties.

Highest and Best Offer

            J.          The consideration provided by the Designation Rights
Purchaser for the Designation Rights pursuant to the Designation Rights
Agreement (i) is fair and reasonable, (ii) in light of the agreement by OSI to
guaranty the full and prompt performance of all obligations of OS Realty, Inc.
under the Designation Rights Agreement, including the payment of the Purchase
Price, in cash, at closing (subject to appropriate prorations), is the highest
and best offer for the Designation Rights, (iii) will likely provide a greater
recovery for the Debtors’ creditors than would be provided by any other
practical available alternative, and (iv) constitutes reasonably equivalent
value and fair consideration under the Bankruptcy Code and under the laws of the
United States, any state, territory, possession or the District of Columbia. 
The Debtors’ determination that the Designation Rights Agreement constitutes the
highest and best offer for the Designation Rights constitutes a valid and sound
exercise of the Debtors’ business judgment.

Requirements of Section 363(f) of the Bankruptcy Code Are Satisfied

            K.        The Debtors may sell the Designation Rights free and clear
of all claims, liens, mortgages and encumbrances of any kind or nature
whatsoever, other than the Permitted Encumbrances (as defined below), because,
in each case, one or more of the standards set forth in sections 363(f)(1)-(5)
of the Bankruptcy Code have been satisfied.  Those holders of claims, liens,
mortgages and encumbrances who did not object, or who withdrew their objections,
to the Motion or the relief requested therein are deemed to have consented
pursuant to section 363(f)(2) of the Bankruptcy Code.  Those holders of liens,
claims, mortgages and encumbrances who did object fall within one or more of the
other subsections of section 363(f) of the Bankruptcy Code and are adequately
protected by having their liens, claims and encumbrances, if any, attach to the
portion of the cash proceeds of the consummation of the transactions
contemplated by the Designation Rights Agreement ultimately attributable to the
Property against or in which such holder asserts a lien, claim or encumbrance
which is payable to the Debtors pursuant to the Designation Rights Agreement.

            Notwithstanding anything herein to the contrary, the written
agreements and settlements of Affected Lease Parties or Affected Real Estate
Parties (collectively hereafter the “Affected Parties”) (see docket nos.
985-993), on the one hand, and the Debtors, on the other hand, relating to the
relief sought in this Order are (a) hereby approved and (b) shall govern and
control to the extent inconsistent with this Order.

Consent of Official Committee

            L.         The Committee supports the entry of this Order and the
consummation of the transactions contemplated by the Designation Rights
Agreement.

No Successor Liability

            M.        The transfer pursuant to the Designation Rights Agreement
of the Designation Rights to the Designation Rights Purchaser, and the
subsequent transfer, sale and assignment pursuant to the Designation Rights
Agreement of the Properties to the Designation Rights Purchaser, OSI,  or any
other Designee, as the case may be, of the Properties, do not and will not
subject or expose the Designation Rights Purchaser, or any Designee, as the case
may be, or any of their respective affiliates, successors, predecessors,
shareholders, members, partners, directors, officers, managers, employees,
insiders, agents, representatives or advisors, to any liability, claim, cause of
action or remedy by reason of such transfers under (A) the laws of the United
States, any state, territory, or possession thereof, or the District of
Columbia, based on, in whole or in part, directly or indirectly, including,
without limitation, any theory of tort, creditors’ rights, equity, antitrust,
environmental, successor or transferee liability, labor law, de facto merger, or
substantial continuity, or (B) any employment contract, understanding or
agreement, including, without limitation, collective bargaining agreements,
employee pension plans, or employee welfare or benefit plans.

            N.        Nothing in this Order or the Designation Rights Agreement
expands, affects, releases, nullifies, or enjoins the enforcement of any
liability to a governmental unit under environmental statutes or regulations
that any entity would be subject to as the owner or operator of property after
the date of entry of this Order.  The acquisition of the Designation Rights does
not, absent the subsequent acquisition of title to the real estate or leasehold
interests by the Designation Rights Purchaser, impose any liability on the
Designation Rights Purchaser.  The Designation Rights Purchaser shall retain all
claims against the Debtors and other third parties, including their predecessors
in title, for pre-Closing contamination of such Properties.

            O.        Neither the Designation Rights Purchaser, OSI nor any
Designee is or will be assuming any of the Debtors’ obligations to their
employees (including, without limitation, any obligations under the Debtors’
collective bargaining agreements).

            P.         No common identity of officers or directors exists among
the Designation Rights Purchaser, on the one hand, and the Debtors, on the
other.

            Q.        The Designation Rights Purchaser is purchasing the
Designation Rights and, as contemplated by the Designation Rights Agreement and
pursuant to the procedures established by the Designation Rights Agreement and
this Order, certain Designees will be purchasing the Property.  The Designees
shall have the right to purchase the FFE and the Liquor Licenses pursuant to the
terms and provisions of the Designation Rights Agreement.  Any prohibition or
restriction on the transfer of the Liquor Licenses is set aside to the maximum
extent permitted by the Bankruptcy Code and applicable non-bankruptcy law.

Cure Payments Under Assigned Leases;
Adequate Assurance of Future Performance



            R.         Promptly after any Property Closing Date, (i) the Debtors
shall fulfill all obligations under sections 365(b)(1)(A) and 365(b)(1)(B) of
the Bankruptcy Code and (A) cure any undisputed monetary default existing prior
to the Property Closing Date with respect to any Lease or any REA (hereafter
defined), if applicable, except those monetary obligations with respect to the
period on and after the Closing Date, which obligations shall be the sole
obligation of the Designated Rights Purchaser, or (B) establish an escrow for
any cure amount in an amount agreed upon between the landlord in respect of such
Lease and the Debtors or as otherwise ordered by the Court, and (ii) the
Designees must fulfill all obligations under section 365(f)(2)(B) of the
Bankruptcy Code by providing adequate assurance of future performance of the
obligations under the Leases, including, without limitation, through the
undertaking of any Designee to perform thereunder and the demonstration of its
financial wherewithal, and, to the extent applicable to any Lease, as required
by section 365(f)(3) of the Bankruptcy Code.  Under the Designation Rights
Agreement, Designation Rights Purchaser has no obligation to satisfy obligations
under section 365(f)(2)(A), 365(b)(1)(b), 365(f)(2)(B) and 365(f)(3).

Validity of the Transfers

            S.         The transfer of the Designation Rights to the Designation
Rights Purchaser and any subsequent transfer, conveyance and assignment of the
Properties to the Designees, as the case may be, pursuant to the Designation
Rights Agreement, is or will be a legal, valid and effective transfer of the
Designation Rights or the Properties, as the case may be, and vests or will vest
the Designation Rights Purchaser or any Designee, as the case may be, with all
right, title and interest of the Debtors to the Designation Rights or the
Properties (including the Liquor Licenses and the FFE), as the case may be, free
and clear of all of the following (collectively, “Encumbrances”):

            mortgages, security interests, conditional sale or other title
retention agreements, pledges, “liens” (as that term is defined in section
101(37) of the Bankruptcy Code), judgments, demands, charges, encumbrances,
options, claims, rights of first refusal, other Liens, and restrictions of all
kind (including, without limitation, encumbrances (i) that purport to give to
any party a right or option to effect any forfeiture, modification or
termination of the interest of any Debtor or of the Designation Rights Purchaser
or any Designee, as the case may be, in the Designation Rights or the Properties
or the Premises, the Liquor Licenses, or the FFE  with respect thereto, as the
case may be, or (ii) in respect of taxes accruing, arising or relating to a
period prior to the Property Closing Date for a particular Property or the
Premises with respect thereto.

            T.         The Designation Rights Purchaser would not have entered
into the Designation Rights Agreement and would not consummate the transaction
contemplated thereby, thus materially and adversely affecting the Debtors, their
estates and their creditors, if the sale of the Designation Rights to the
Designation Rights Purchaser and the sale of the Properties to the Designees
were not free and clear of all Claims (as defined below) against the Debtors or
their estates and Encumbrances ( except for the Permitted Exceptions and except
as otherwise expressly stated as obligations of the Designation Rights
Purchaser, or any Designees, as the case may be, under the Designation Rights
Agreement).

Anti-Assignment Provisions

            U.        Certain of the Properties could be impacted by provisions
in the applicable Leases or in certain reciprocal easement, operating or similar
agreements relating to the Properties or the Premises to which the Debtors are a
party (“REAs”), as the case may be, that expressly or effectively restrict,
prohibit, condition or limit the assignment or transfer of or the effectiveness
of a Lease or Property or use of the Premises, including, without limitation,
the following provisions set forth in subparagraph (1) through (9) below
(collectively, the “Anti-Assignment Provisions”):

            (1)        any provision of a Lease or an REA that purports to
prohibit, condition, limit or otherwise restrict the assignment or transfer by
the Debtors to the Designation Rights Purchaser of the Designation Rights or
restrict the assignment to any Designee of the Leases or the Properties;

            (2)        any provision of a Lease or an REA that permits a
non-debtor party at any time to increase payments under (including, without
limitation, rent), declare a default with respect to, terminate, modify or
cancel any Lease or REA or right or obligation thereunder by reason of (A) the
assignment of the Designation Rights to the Designation Rights Purchaser or any
Property to any Designees; (B) the conduct of a store-closing sale at the
Premises; (C) the release of the Debtors from liability; (D) the Premises “going
dark” for a period of time set forth in the Designation Rights Agreement as may
be necessary either during the Designation Period or to permit any such Designee
to remodel, restock, refixture, and/or change signage at such Premises; (E)
discontinuation of operations, interruption of business, tenant remodeling
restrictions or minimum sales requirements during the period set forth above; or
(F) the Debtor(s) ceasing to be a party to any Lease or REA (clauses (A) – (F),
the “Triggering Events”);

            (3)        any provision of a Lease or REA that purports to be
“personal” to the Debtors or to be exercisable only by the Debtors;

            (4)        any provision of a Lease or REA that permits a non-debtor
party at any time to exercise a right of first refusal, purchase options or to
recapture possession by reason of any Triggering Event;

            (5)        any provision of a Lease or REA that permits a non-debtor
party at any time to require payment of any fee, profit sharing or other payment
by reason of the occurrence of any Triggering Event;

            (6)        any provision of a Lease or REA that permits a non-debtor
at any time to impose any penalty or rental or other monetary adjustment or
allocation by reason of the occurrence of any Triggering Event;

            (7)        any provision of a Lease that permits a non-debtor at any
time to cancel, modify or restrict any Designees from exercising any renewal
options or purchase options by reason of any Triggering Event;

            (8)        any provision of a Lease or REA that permits a non-debtor
party at any time to seek damages or other relief by reason of a Triggering
Event; and

            (9)        any provision of a Lease or REA that purports to
prohibit, restrict or condition (A) the removal of existing signage and the
installation of standard signs (subject to applicable municipal codes)
displaying the trade name of any Designee; (B) any and all alterations,
additions, replacements, or improvements (including, without limitation, the
front fascia of the premises) deemed necessary by such Designees (subject to
applicable municipal codes) to renovate, construct, furnish, replace, equip and
conform the Premises to a prototypical store of any such Designees; or (C)
operation of the Premises under such Designees’ trade names.

            V.        The Anti-Assignment Provisions would materially diminish
the value of the Properties and the ability to assign and sell such Properties
for value (including, without limitation, as contemplated by the Designation
Rights Agreement).  The Anti-Assignment Provisions are inconsistent with
sections 365(f)(1) and 365(f)(3) of the Bankruptcy Code and the Congressional
policy expressed therein favoring a debtor’s ability to maximize the value of
its assets.  A final and binding determination that the Anti-Assignment
Provisions are unenforceable was a material and indispensable consideration of
the Designation Rights Purchaser’s willingness to enter into the Designation
Rights Agreement, is indispensable to marketability of the Properties, and is
necessary to maximize the proceeds to be received by the Debtors’ estates.

IT IS HEREBY ORDERED, ADJUDGED AND DECREED THAT:

            1.         The Motion is GRANTED and APPROVED in accordance with the
terms of this Order and the Designation Rights Agreement.  The Debtors’ and the
Committee’s actions and decisions in connection with the Auction and the
execution of the Designation Rights Agreement are ratified and approved,
including (without limitation) their decision to recommend to the Court the
final bid of OS Realty, Inc. as the highest and best offer. OS Realty, Inc. is
approved as the Designation Rights Purchaser and shall have full and complete
authority to direct the Debtors to transfer the Properties, including the
Leases, the Premises, the FFE, and the Liquor Licenses to itself, to an
affiliate, or to another Designee without the payment of further consideration
to the Debtors.  The terms of the Designation Rights Agreement are expressly
ratified and approved.

            2.         Without limiting any other rights of the parties under
the Designation Rights Agreement, the Designation Rights Agreement shall be
enforceable, at the option of OS Realty, Inc. by motion to compel filed with
this Court.

            3.         For the reasons set forth on the record at the Sale
Hearing, all objections to the Motion and the relief requested therein that have
not been withdrawn, waived, or settled, and all reservations of rights included
in such objections (other than those objections relating solely to (i) issues of
adequate assurance of future performance under sections 365(f)(2)(B) and
365(b)(3), if applicable, to the extent not otherwise overruled as constituting
unenforceable Anti-Assignment Provisions and (ii) the requirement that all cure
obligations of the Debtors have been paid or reserved for by the Debtors, which
are preserved until the filing of a Designee Notice (defined below)), are
overruled on the merits.

            4.         The Debtors are authorized and empowered to enter into
the Designation Rights Agreement consistent with this Order and the Auction and
to sell, transfer, and convey the Designation Rights to the Designation Rights
Purchaser.

            5.         The terms of the Designation Rights Agreement are
approved in their entirety, and this Order and the Designation Rights Agreement
shall be binding upon the Debtors, all creditors of the Debtors, and any
trustees appointed in these cases or any trustees appointed in any subsequent
cases under chapter 7 or chapter 11 of the Bankruptcy Code relating to the
Debtors, and all other parties in interest and their successors and assigns. 
The Designation Rights Purchaser shall pay the Purchase Price in accordance with
the terms of the Designation Rights Agreement.  OSI has agreed to guaranty the
full and prompt performance of all obligations of OS Realty, Inc. under the
Designation Rights Agreement (the “Guaranty”), and hereby is directed to perform
all obligations of OS Realty, Inc. under the Designation Rights Agreement,
including the payment of the Purchase Price, within fifteen (15) days from
receipt of written demand by Seller (as defined in the Guaranty attached as
Exhibit C to the Designation Rights Agreement), which demand states in detail
the nature of the alleged default(s) by OS Realty, Inc.  Wells Fargo Foothill,
Inc., a California corporation, as the arranger and administrative agent for the
lenders under the Amended and Restated Senior Secured, Super-Priority
Debtor-In-Possession Loan and Security Agreement (“Agent”), has a security
interest in and lien upon Sellers’ and Debtors’ rights with respect to the
Guaranty, which Guaranty is hereby pledged to Agent.

            6.         Pursuant to sections 105(a) and 363(f) of the Bankruptcy
Code and the Designation Rights Agreement, the Properties (upon the sale or
assumption and assignment to Designees as provided herein), shall be transferred
to the Designation Rights Purchaser and the Designees, respectively, free and
clear of (i) all Encumbrances and (ii) any and all claims (as that term is
defined in section 101(5) of the Bankruptcy Code), obligations, demands, debts,
rights, contractual commitments, restrictions, interests and matters of any kind
and nature, whether arising prior to or subsequent to the commencement of these
chapter 11 cases, and whether imposed by agreement, understanding, law, equity
or otherwise (including, without limitation, claims and encumbrances (A) that
purport to give to any party a right or option to effect any forfeiture,
modification or termination of the interest of any Debtor or of the Designation
Rights Purchaser or its Designee(s), as the case may be, in the Designation
Rights or the Properties or the Premises applicable to such Properties) or (B)
in respect of any taxes (other than taxes included in Permitted Exceptions)
(collectively, “Claims”), in each case, accruing, arising or relating to the
period prior to the Closing with all mortgages, liens and security interests to
attach to any amounts payable to the Debtors under the Designation Rights
Agreement, with the same validity, force and effect that they now have as
against the Designation Rights or the Properties, subject to any claims and
defenses the Debtors and the Debtors’ estates may possess with respect thereto. 
Notwithstanding anything herein to the contrary, the written agreements and
settlements of Affected Parties or various landlords (see docket nos. 985-993),
on the one hand, and the Debtors, on the other hand, relating to the relief
sought in this Order are (a) hereby approved and (b) shall govern and control to
the extent inconsistent with this Order.

            7.         Except as expressly permitted by the Designation Rights
Agreement, (i) all persons and entities holding Encumbrances or Claims of any
kind and nature accruing, arising or relating to a period prior to the
applicable Property Closing with respect to any Property are hereby barred from
asserting such Encumbrances or Claims against the Designation Rights Purchaser,
OSI, or any applicable Designee, as the case may be, or any of their respective
affiliates, stockholders, members, partners, parent entities, successors,
assigns, officers, directors or employees, agents, representatives, and
attorneys, or respective property, and (ii) the Designation Rights Purchaser,
OSI or any Designees for their applicable Properties, as the case may be, shall
have no liability or responsibility for any Claim or Encumbrance arising,
accruing, or relating to a period prior to the Property Closing, except as
otherwise provided for in the Designation Rights Agreement.

            8.         All Liens due and owing on the Closing Date, including
Liens for unpaid real estate taxes, on the Designation Rights and Properties and
will (a) be satisfied through cash payment in full to holders of such Liens or,
in the event such Liens are disputed, the establishment of reserve(s) or escrow
account(s) in the amount of such Liens, or (b) attach to any portion of the
proceeds of sale of the Designation Rights and Properties which are payable to
the Debtors pursuant to the Designation Rights Agreement with the same force,
effect and priority as such liens have on the Designation Rights and Properties,
subject, in each case, to the rights and defenses, if any, of the Debtors and
any party in interest with respect thereto.  The real estate tax liens for taxes
assessed but not yet due and payable will remain on the Properties until paid in
full.  To the extent that the Designation Rights Purchaser pays any undisputed
Claims or Taxes (including real estate taxes) related to or arising in periods
prior to the Closing Date, the Debtors shall promptly reimburse the Designation
Rights Purchaser for such Claims and Taxes, and the Designation Rights Purchaser
shall be fully subrogated to the rights of such parties as to any liens they may
have against the Proceeds from Sale.  Notwithstanding anything contained herein
to the contrary, any and all Proration Items shall be satisfied in accordance
with Section 10.2 of the Designation Rights Agreement.

            9.         All persons and entities, including, without limitation,
all debt security holders, equity security holders, governmental, tax, and
regulatory authorities, lenders, trade and other creditors, holding interests of
any kind or nature whatsoever against or in the Debtors, the Designation Rights
or Properties (whether legal or equitable, secured or unsecured, matured or
unmatured, contingent or noncontingent, senior or subordinated), arising under
or out of, in connection with, or in any way relating to the Debtors, the
Designation Rights, the Properties, the operation of the Debtors’ businesses, or
the transfer of the Designation Rights to the Designation Rights Purchaser and
the subsequent sale or assumption and assignment of the Properties to the
Designees, hereby are (with respect to the Designation Rights), and will be
(upon consummation of a sale or assumption and assignment of a Property to a
Designee in accordance with this Order), forever barred, estopped, and
permanently enjoined from asserting against the Designation Rights Purchaser,
OSI, and the Designees, their successors or assigns, their property, or the
Designation Rights and the Properties, as the case may be, such persons’ or
entities’ claims, causes of action or interests.

            10.       The Anti-Assignment Provisions contained in the Leases and
REAs shall not restrict, limit, or prohibit the sale or assumption and
assignment of the Properties to or use of the Premises by the Designees;
provided, however, that nothing herein shall limit the ability of an Affected
Party to object to proposed “cure” or the “adequate assurance of future
performance” of a Designee under a Lease pursuant to section 365 of the
Bankruptcy Code.   Further, without limiting the foregoing, notwithstanding any
provision in a Lease or REA to the contrary, (a) the Premises will be allowed to
remain “dark” during the Designation Period, or such longer period as provided
in a further order of the Court, (b) the Premises sold or assigned to a Designee
will be allowed to remain “dark” for up to six (6) months after an assignment of
the Leases and for up to one (1) additional year after a sale of the Real
Estate, or such longer period as provided in a further order of the Court, to
the extent necessary to enable the Designee to move into, remodel, restock,
refixture, renovate, construct, furnish, replace, equip, conform and use the
Premises to a prototypical store of any such Designees; and to change the
signage of said Premises and (c) a Designee will be allowed to re-model and make
changes and to replace and modify existing signage for the Designee’s proposed
use of the Premises contained in the Designee Notice. 

            11.       Each and every Anti-Assignment Provision is null, void and
of no force and effect in connection with any assignment of the Leases to any
Designees pursuant to the Designation Rights Agreement; provided that all issues
regarding (i) adequate assurance of future performance with respect to the
assumption of a Lease, (ii) cure issues under section 365 of the Bankruptcy
Code, and (iii) whether a Designee qualifies as a good faith purchaser under
section 363(m) of the Bankruptcy Code as to a particular Lease shall be fully
reserved until the filing of a Designee Notice with respect thereto.6

            12.       The Leases and the REAs shall be transferred to, and
remain in full force and effect for the benefit of, the applicable Designees, in
accordance with their respective terms, notwithstanding any provision in any
such Lease or any REA (including, without limitation, an Anti-Assignment
Provision, or as described in sections 365(b)(2) and (f) of the Bankruptcy Code)
that prohibits, restricts, conditions, or limits such assignment or transfer.

___________________

6           The failure to list any one or more of the Anti-Assignment
Provisions herein shall not be construed in any way to affect or otherwise
diminish the Court’s invalidation of all Anti-Assignment Provisions in their
entirety in connection with any assignment of the Leases to any Designees
pursuant to the Designation Rights Agreement.




            13.       Each non-Debtor party to any Lease or an REA is hereby
barred and permanently enjoined from asserting against the applicable Designee,
the Designation Rights Purchaser, and OSI, any default, claim or liability
existing, accrued, arising or relating to a period prior to the applicable
Property Closing.

            14.       The assigned Leases shall be transferred to, and remain in
full force and effect for the benefit of, the applicable Designees in accordance
with their respective terms, notwithstanding any provision in any Lease or any
REA (including those described in paragraph V above and sections 365(b)(2) and
(f) of the Bankruptcy Code) that expressly or effectively prohibits, restricts,
or conditions such assignment or transfer.

            15.       Pursuant to sections 365(a), (b), (c) and (f) of the
Bankruptcy Code, the Debtors are authorized on or before the Property Closing
Date with respect to any Property or, in the case of defaults under the
applicable Lease that are the subject of bona fide disputes, within five (5)
business days of the effectiveness of a settlement or Final Order of this Court
resolving such disputes, to cure all monetary pre-Closing Date defaults under
such Lease to the extent required to be cured pursuant to section 365 of the
Bankruptcy Code, solely at the expense of the Debtors.  Pending a determination
by either agreement of the Debtors and the landlord or Final Order of the
Bankruptcy Court regarding any disputed amounts required to be cured under
section 365 of the Bankruptcy Code in connection with the assumption and
assignment of any Lease, the Debtors will escrow with the Debtors’ counsel the
disputed amount or such other amount determined by agreement or an order of the
Bankruptcy Court.

            16.       Subject to and conditioned upon the occurrence of the
Property Closing with respect to any Property and the procedures set forth in
the Designation Rights Agreement, and subject to the other provisions of this
Order, the Debtors are hereby authorized in accordance with sections 365(b) and
(f) of the Bankruptcy Code to (i) assume and assign to any Designees the
applicable Leases with respect to such applicable Property, with any applicable
Designee being responsible only for the post- Closing liabilities under the
applicable Leases except as otherwise provided for in the Designation Rights
Agreement, this Order and any written agreement with the Designee, and (ii)
execute and deliver to any applicable Designee such assignment documents as may
be reasonably necessary to sell, assign and transfer such applicable Lease and
Property; provided that, notwithstanding anything in this Order to the contrary,
there shall be no assumption of any such Lease absent simultaneous assignment
thereof to the applicable Designee (including the Designation Rights Purchaser
if it designates itself).  Except as otherwise provided in the Designation
Rights Agreement, this Order or any written agreement with the Designee, any
Designee shall not have any liability for the cure of any defaults existing or
accruing, arising, or relating to a period prior to the Closing with respect to
such applicable Leases and each non-Debtor party to an assigned Lease is hereby
barred and permanently enjoined from asserting against such applicable Designee
any default, claim or liability existing, accrued, arising or relating to a
period prior to the Closing with respect to such Lease.

            17.       All defaults (or in the case of monetary defaults that are
the subject of bona fide disputes, to the extent that the amounts of such
defaults are agreed to by the Debtors pursuant to a settlement or otherwise
determined by Final Order of the Bankruptcy Court resolving such disputes) of
the Debtors under the Leases arising, accruing or relating to a period prior to
the Closing Date for the particular Lease (without giving effect to any
acceleration clauses or any default provisions of the kind specified in section
365(b)(2) of the Bankruptcy Code) and required to be cured under section 365 of
the Bankruptcy Code have been or will be promptly cured by the Debtors at or
following the Property Closing Date and will be deemed to be cured at the
Property Closing with respect to the applicable Designee.  No Designee shall
have any liability or obligation with respect to any defaults relating to the
assigned Leases arising, accruing or relating to a period prior to the Closing
Date, except to the extent otherwise expressly provided in the Designation
Rights Agreement, a written agreement with such Designee or an order of this
Court.

            18.       Upon the Property Closing with respect to a Lease, any and
all defaults under such Leases shall be deemed cured in all respects with regard
to the applicable Designee and after the cure amount is paid to the applicable
landlord pursuant to section 365(k) of the Bankruptcy Code, the Debtors shall
have no liabilities for any claims arising or relating to or accruing
post-Property Closing under such assigned Lease. 

            19.       Within five (5) days of receipt of written notice (a
“Designee Notice”) from the Designation Rights Purchaser to the Debtors as to a
proposed sale of Real Estate or an assignment of a Lease to a Designee (which
Designee Notice shall (i) state the identity of the Designee, and (ii) set forth
or provide documentation or other information from the Designee with respect to
satisfying the requirements of demonstrating adequate assurance of future
performance only with respect to the Leases under section 365(f)(2)(B) and, if
applicable, section 365(b)(3) of the Bankruptcy Code (as limited by section
365(f) of the Bankruptcy Code) (collectively, the “Purchaser’s Information”)),
the Debtors shall deliver a written notice (the “Affected Parties Notice”) to
all Affected Parties with respect to the Property.  The Affected Parties Notice
shall (a) be in form and substance reasonably acceptable to the Designation
Rights Purchaser and (b) be consistent with and set forth all of the Purchaser’s
Information provided in the Designee Notice.  All Designees shall submit
themselves to an expedited discovery process (including document production) to
the extent requested by an Affected Party by agreeing to participate in one or
more depositions on two (2) business days’ prior written notice with respect to
any issue concerning such Designees’ ability to satisfy the requirements of
adequate assurance of future performance under section 365 of the Bankruptcy
Code for a Lease and to qualify as a good faith purchaser entitled to the
protections under section 363(m) of the Bankruptcy Code.  All Affected Parties
shall likewise submit themselves to such expedited discovery procedures
(including document production) with respect to their objection or potential
objections with respect to such issues.  Any Affected Party with respect to a
particular Property may raise an objection to the proposed assignment and
transfer to a Designee of the Property contemplated in the Affected Party Notice
on any one (1) or more of the following grounds: (a) an alleged lack of adequate
assurance of future performance with respect to a Lease related to such
assignment under section 365 of the Bankruptcy Code, (b) cure amounts or cure
issues, or (c) that the Designee is not a good faith purchaser within the
meaning of section 363(m) of the Bankruptcy Code solely with respect to that
particular Property.  Other than the grounds set forth in the prior sentence, no
other grounds for objections shall be considered by this Court or may be raised
by any such Affected Parties.   If any Affected Party elects to object to the
assignment and transfer of the Property to the Designee on one (1) or more of
the permitted grounds as aforesaid, such Affected Party must file with the Court
a written objection setting forth the reasons for such objection on or before
ten (10) days after delivery to such Affected Party of the applicable Affected
Party Notice (the “Objection Deadline”) and serve such objection so as to be
actually received by each of the following parties on or before the Objection
Deadline:  (a) the Designation Rights Purchaser and its counsel, (b) the Debtors
and their counsel, (c) the Designee and its counsel, and (d) counsel to the
Committee, at the addresses set forth for each such party in the Affected Party
Notice. 

            20.       If (a) an Affected Party fails to timely object on one of
the permitted grounds for objection as specified herein on or before the
Objection Deadline with respect to a proposed transfer and assignment of a
Property or (b) such objection relates only to cure amounts or cure issues, such
transfer and assignment shall be deemed binding on such Affected Party and any
objection to such assignment or transfer (other than with respect to cure issues
or cure amounts) shall be forever waived, released and barred as of the
Objection Deadline, and the requirements of sections 363(m), 365(b), (c) and (f)
of the Bankruptcy Code with respect thereto shall be (and are hereby) deemed
satisfied upon consummation of the sale and assignment of such Property and the
transfer and assignment of the Property may proceed without any further order of
the Court; provided, however, that on or before the applicable Property Closing
Date the Debtors shall either pay any cure amount with respect to the applicable
Lease or establish an escrow for any disputed cure in an amount (a) agreed upon
between the landlord and the Debtors or (b) if no such agreement has been
reached, then in an amount equal to the full amount of the disputed cure or as
otherwise ordered by the Court.  In such event, the Property Closing may take
place, without the requirement of any further order of the Court, at any time
after the expiration of the Objection Deadline as and when specified in the
Designation Rights Agreement or as otherwise agreed to by the Debtors and the
Designation Rights Purchaser.

            21.       Subject to the terms of paragraph 22 of this order, below,
if an Affected Party timely files an objection with respect to a proposed
transfer and assignment of a Property on one (1) or more of the specified
permitted grounds prior to the Objection Deadline (other than an objection
relating to a cure issue or a cure amount), then, unless said objection is
consensually resolved with or withdrawn by the objecting Affected Party, the
Court will hold a hearing and rule on said objection.  In such event, the
Property Closing will be delayed unless and until either such consensual
resolution or withdrawal occurs or the Court enters a Sale Order.  Upon either
such consensual resolution or withdrawal occurring or a Sale Order being
entered, the applicable Property Closing shall take place, without any further
order of the Court, as and when specified in the Designation Rights Agreement or
as otherwise agreed to by the Debtors and the Designation Rights Purchaser.

            22.       In the event that the Debtors receive a Notice from the
Designation Rights Purchaser, pursuant to paragraph 2.4 of the Designation
Rights Agreement, that Designation Rights Purchaser has excluded a Lease,
Debtors shall have the right to file a motion to reject the Lease which requires
the landlord to file an objection to the rejection motion within 10 days of the
date the motion is filed.  If no objection to the motion is timely filed by the
affected landlord, the Lease will be deemed to have been rejected as of the date
the motion to reject was filed and the Court will enter an order rejecting such
Lease without further hearing.  In the event the affected landlord objects to
the rejection of the Lease, the Court will set a hearing on the motion, and if
the motion is granted the Lease will be deemed to be rejected as of the date the
motion to reject was served. 

            23.       The Designation Rights Purchaser’s and Debtors’ rights and
obligations as to Carrying Costs are as set forth in the Designation Rights
Agreement.

            24.       The implementationof the procedures contained herein with
respect to objections do not change or shift, in any way, the burdens of proof
upon the parties at any hearing to resolve any objection as such burdens would
otherwise exist with respect to the disputed issues.

            25.       Pursuant to section 363(b) of the Bankruptcy Code, the
Debtors and the Designation Rights Purchaser, as wellas its officers, employees,
and agents, are authorized and directed to take any and all actions and/or
execute any and all documents as may be necessary or desirable to consummate the
transactions contemplated by the Designation Rights Agreement.  Any actions
taken by the Debtors and the Designation Rights Purchaser necessary or desirable
to consummate such transactions prior to the entry of this Order are hereby
ratified.

            26.       The Designation Rights Agreement and any related
agreements, documents, or other instruments may be modified, amended, or
supplemented by the parties thereto, in a writing signed by both parties, and in
accordance with the terms thereof, without further order of this Court, provided
that any such modification, amendment or supplement does not have a material
adverse effect on the Debtors’ estates.

            27.       The failure specificallyto include any particular
provisions of the Designation Rights Agreement in this Order shall not diminish
or impair the effectiveness of such provision, it being the intent of the Court
that the Designation Rights Agreement be authorized and approved in its
entirety.  To theextent of any conflict or inconsistency between the provisions
of this Order and the terms and conditions of the Designation Rights Agreement,
as between the Debtors, the Designation Rights Purchaser and the Designees, the
Designation Rights Agreement shall govern and control. 

            28.       No bulk sales lawor any similar law of any state or other
jurisdiction shall apply in any way to any of the transactions under the
Designation Rights Agreement.

            29.       The registers or recorders of deeds (or other similar
recording agency) in their respective jurisdictions are herebydirected to accept
this Order as sole and sufficient evidence of the transfer of title of the
Properties to the applicable Designee, as the case may be, and such agency may
rely upon this Order in consummating the transactions contemplated in the
Designation Rights Agreement.

            30.       None of the Designation Rights Purchaser, its Designees,
nor OSI as the case may be, is (or shall be deemed to be) a successor to the
Debtors or their estates by reason of any theory of law or equity or as a result
of the consummation of the transactions contemplated in the Designation Rights
Agreement orotherwise.  None of the Designation Rights Purchaser, its Designees,
or OSI as the case may be, (i) is assuming any collective bargaining agreement,
employee pension, welfare or benefit plan or (ii) shall assume or in any way be
responsible for any liability or obligation of the Debtors and/or their estates
accruing, arising or relating to a period prior to the Closing, except as
otherwise expressly provided in the Designation Rights Agreement.

            31.       The Debtors may filea plan or plans of liquidation or
reorganization consistent with the terms of the Designation Rights Agreement. 
Nothing contained in any Plan or order entered in (i) these chapter 11 cases,
(ii) any subsequent chapter 7 case into which any such chapter 11 case may be
converted, or (iii) any related proceeding subsequent to entry of this Order,
shall conflict with or derogate from the provisions of the Designation Rights
Agreement or the terms of this Order.   To the extent any provisions of this
Order conflict with the terms and conditions of the Designation Rights
Agreement, as between the Debtors and the Designation Rights Purchaser, or the
Designees, as the case may be, the Designation Rights Agreement shall govern and
control.

            32.       The Court shall retain exclusive jurisdiction to resolve
any dispute arising from or relating to the Designation Rights Agreement or this
Order, issue any order in furtherance of the transactions, and hear and resolve
any issue relating to any subsequent sale or assignment to a Designee and to
determine all issues between Debtors and the Designation Rights Purchaser
related to the Designation Rights Agreement.

            33.       Notwithstanding anything in this Order to the contrary,
any provision of any Lease or REA which is deemed or determined to be
unenforceable as an Anti-Assignment Provision or otherwise, and all “go dark”
relief and related relief approved herein,7 shall only apply to the initial
transfer of the Properties from the Debtors to the Designation Rights Purchaser
or any other Designee, as applicable, and to actions they take as tenants or
owners of the Properties, and shall not apply prospectively to subsequent
assignments or transfers and to actions that the subsequent transferors or
assignees may take upon becoming owners or tenants of the Properties.

            34.       The transactions contemplated by the Designation Rights
Agreement are undertaken by the Designation Rights Purchaser or its Designees
(absent an objection sustained by the Court), as the case may be, in good faith
(as that term is used in section 363(m) of the Bankruptcy Code), and the
DesignationRights Purchaser and its Designees (absent an objection sustained by
the Court), as the case may be, shall continue to be in good faith (as that term
is used in section 363(m) of the Bankruptcy Code) by proceeding to close the
transactions contemplated by the Designation Rights Agreement.  Accordingly, the
reversal or modification on appeal of the authorization to consummate the
Designation Rights Agreement and the transactions approved hereby shall not
affect the validity and enforceability of such transactions, unless such
authorization is duly stayed pending such appeal.  The Designation Rights
Purchaser

___________________

7           The failure to list any one or more of the Anti-Assignment
Provisions herein shall not be construed in any way to affect or otherwise
diminish the Court’s invalidation of all Anti-Assignment Provisions in their
entirety in connection with any assignment of the Leases to any Designees
pursuant to the Designation Rights Agreement.

  is a good faith and bona fide purchaser for value of the Designation Rights
and is entitled to all of the protections afforded by section 363(m) of the
Bankruptcy Code and as a holder in due course.  Each and every entity is
enjoined from commencing or continuing an action seeking relief under section
363(n) of the Bankruptcy Code with respect to the Designation Rights Purchaser.

            35.       If at any time the Debtors no longer have any employees,
including employees of Prandium, Inc. who are responsible for the Debtors’
operations, or at any time that the Designation Rights Purchaser reasonably
determines that a Property Closing will not occur as a result of the Debtors’
unavailability, then in such events, the Designation Rights Purchaser is hereby
deemed to be appointed as the Debtors’ attorney in fact and agent in accordance
with Section 12.24 of the Designation Rights Agreement.

            36.       To the extent that the Escrowed Proceeds are not
sufficient to satisfy in full the items set forth in Section 2.5(b) of the
Designation Rights Agreement, with the exception of the escrow established
pursuant to Section 2.5(b)(ii)D), the Designation Rights Purchaser is hereby
granted an allowed claim under Section 364 of the Bankruptcy Code with
administrative priority over any and all other costs and administrative
expenses, including, without limitation, the kind specified in Sections 105,
326, 330, 331, 503(b), 506, 507(a), 507(b) and 726 of the Bankruptcy code (the
“Allowed Administrative Claim”).  Further, the Designation Rights Purchaser’s
ability to recover on account of its Allowed Administrative Claim shall not be
adversely affected by Section 365(k) of the Bankruptcy Code which has been
waived by the Debtors pursuant to the Designation Rights Agreement and which
waiver is hereby approved in its entirety.

            37.       Pursuant to Section 2.6(b) of the Designation Rights
Agreement, the Designation Rights Purchaser shall pay the Carrying Costs to the
Debtors via wire transfer to a separate bank account established by the Debtors
for the sole purpose of paying Carrying Costs under the Designation Rights
Agreement.  The monies deposited by the Designation Rights Purchaser into the
separate bank account are impressed with a trust in favor of the Designation
Rights Purchaser and shall not to be property of the Debtors or the Debtors’
estates.  The Debtors are hereby directed to segregate the funds deposited by
the Designation Rights Purchaser into this bank account and to use such
deposited funds solely for the purpose of paying Carrying Costs pursuant to the
Designation Rights Agreement.

            38.       The Debtors’ right to assume or reject any Leases pursuant
to the Designation Rights Agreement is hereby further extended as to any Lease
designated by Designation Rights Purchaser prior to the Extension Period for an
additional ninety (90) days from the last day of the Extension Period in order
to permit such Lease designation to be finalized.

            39.       Pursuant to the Designation Rights Agreement, the Debtors
are hereby authorized and directed to file and prosecute a declaratory relief
action in form satisfactory to the Designation Rights Purchaser to determine the
rights of the Debtor, CC 9, the Designation Rights Purchaser, and any Designee
to the Sale-Leaseback Properties.  The Designation Rights Purchaser shall have
standing in any such declaratory relief action commenced by the Debtors with
respect to the Sale-Leaseback Properties.

Date:  August ____, 2004

_____________________________
Honorable Charles G. Case, II
United States Bankruptcy Judge




EXHIBIT C

FORM OF GUARANTY




GUARANTY



GUARANTY, made as of  ___________, 2004 (herein together with all amendments and
supplements hereof or hereto from time to time, the "Guaranty"), by OUTBACK
STEAKHOUSE, INC, a Delaware corporation (the "Guarantor") to CHI-CHI’S, INC., a
Delaware corporation ("Seller").

WHEREAS, Seller filed a voluntary petition for relief under Chapter 11 of the
Bankruptcy Code on October 8, 2003.

WHEREAS, Seller and OS REALTY, INC., an affiliate of the Guarantor
("Purchaser"), have entered into a certain Designation Rights Agreement dated as
of July 23, 2004 (as amended, the "Agreement").

WHEREAS, to provide assurance of future payment and performance to Seller under
the Agreement, Seller has requested that this Guaranty be executed and
delivered, and the Guarantor is willing to do so on the terms set forth below.

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration the Guarantor agrees with Seller as follows:

1.         Capitalized terms not defined herein shall have the meaning set forth
in the Agreement.

2.         The Guarantor absolutely and irrevocably guarantees the full and
prompt performance of all obligations of Purchaser under the Agreement,
including the payment of the Purchase Price as required pursuant to the
Agreement (collectively, the “Obligations”) without setoff or deduction for any
purpose, subject only to the performance by Seller of Seller’s obligations under
the Agreement.

3.         The Guarantor hereby agrees that (i) the obligations of the Guarantor
hereunder are independent of and in addition to the undertakings of Purchaser
pursuant to the Agreement, (ii) a separate action may be brought to enforce the
provisions hereof, (iii) Seller may at any time, or from time to time, and
without impairing the liability of the Guarantor for the Obligations: extend or
change the time of payment and/or performance and/or the manner, place or terms
of payment and/or performance of all or any of the Obligations.

4.         No failure on the part of Seller to exercise and no delay in
exercising any right or remedy hereunder shall operate as a waiver thereof; nor
shall Seller be estopped to exercise any such right or remedy at any future time
because of any such failure or delay; nor shall any single or partial exercise
of any right or remedy hereunder preclude any other or further exercise thereof
or the exercise of any other right or remedy.  The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.

5.         The Guarantor assumes the responsibility for keeping informed of the
financial condition of Purchaser and of all other circumstances bearing upon the
risk of nonpayment or nonperformance of the Obligations, and agrees that Seller
shall have no duty to advise the Guarantor of any information known to Seller
regarding any such financial condition or circumstances.

6.         In the event that the Guarantor should breach or fail to timely
perform any provisions of this Guaranty, the Guarantor shall pay Seller all
costs and expenses (including, without limitation, reasonable attorneys’ fees
and costs) incurred by Seller in the enforcement hereof or the preservation of
Seller’s rights hereunder.

7.         Notice of acceptance of this Guaranty and notice of any obligations
or liabilities contracted for or incurred by Purchaser are hereby waived by the
Guarantor.

8.         This Guaranty may not be modified or amended except by a written
agreement duly executed by the Guarantor and Seller.

9.         This Guaranty shall be construed, interpreted and the rights of the
Guarantor and of Seller determined in accordance with the laws of the State of
Delaware without regard to conflicts of laws principles thereof, except with
respect to matters of law concerning the internal corporate affairs of any
corporation, limited partnership or limited liability company which is a party
to or the subject of this Guaranty, and as to those matters the law of the
jurisdiction of incorporation or organization of such entity shall govern.  In
the event of any litigation concerning this Guaranty, proper venue shall be the
Bankruptcy Court and the Guarantor and Seller consent to such jurisdiction.

10.       The Guarantor hereby agrees to waive any trial by jury relating to
this Guaranty.

11.       This Guaranty shall inure to the benefit of Seller, its successor and
assigns and shall be binding upon the successors and assigns of the Guarantor.

12.       Seller shall have the right to demand performance or payment from the
Guarantor of the Guarantor’s obligations under this Guaranty by making written
demand to the Guarantor, stating in detail the nature of the alleged default(s)
by Purchaser under the Agreement, and the Guarantor shall then have fifteen (15)
days from receipt of such demand to cure the specified default(s) by Purchaser
under the Agreement.

13.       All notices and other communications to the Guarantor pursuant to this
Guaranty shall be sent in writing to the Guarantor at the address for the
delivery of notices to Purchaser pursuant to the Agreement.  All notices and
other communications to Seller pursuant to this Guaranty shall be sent in
writing to Seller at the address for the delivery of notices to Seller pursuant
to the Agreement.





14.       The Guarantor represents and warrants to Seller that it has the
corporate or limited power and authority to execute and deliver this Guaranty,
and that upon delivery, such Guaranty shall be a legal, valid and binding
obligation of the Guarantor.



IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be duly executed
as of the date first above written.

GUARANTOR:

Outback Steakhouse, Inc, a Delaware corporation

By: 
                                                                            
Carl W. Sahlsten
Vice Pres. Of Real Estate and Development



 

 

 

 




SCHEDULE A

FEE PROPERTIES


Unit ID

Address

City

State

CHI0078

7720 Old Trails Road

Indianapolis

IN

CHI0058

4837 Bay Road

Saginaw

MI

CHI0054

2455 Brice Road

Columbus

OH

CHI0071

1320 Boardman Poland Road

Youngstown

OH

CHI0413

4434 Scatterfield Road

Anderson

IN

CHI0025

3776 South State Street

Ann Arbor

MI

CHI0023

2408 Austin Parkway

Flint

MI

CHI0019

5609 West Main Street

Kalamazoo

MI

CHI0016

4880 Marsh Road

Okemos

MI

CHI0423

4495 24th Avenue

Port Huron

MI

CHI0005

13905 Lakeside Circle

Sterling Heights

MI

CHI0010

4000 West Market Street

Akron

OH

CHI0022

5075 Dressler Road NW

Canton

OH

CHI0398

2794 Colonel Glenn Highway

Fairborn

OH

CHI0407

1421 River Valley Blvd.

Lancaster

OH

CHI0392

2284 West 4th Street

Mansfield

OH

CHI0077

830 East Pittsburg Street

Greensburg

PA

CHI0416

599 Franklin Mills Circle

Philadelphia

PA

CHI0050

750 Middletown Boulevard

Langhorne

PA

CHI0454

18365 West Bluemound Road

Brookfield

WI

CHI0452

9396 U.S. Hwy. 16

Onalaska

WI

CHI0352

14980 Dix Toledo Highway

Southgate

MI

CHI0426

3101 East State Street

Hermitage

PA



GROUND LEASES



Unit ID

Address

Location

CHI0048

867 US-31 North

Greenwood - Indy, IN

CHI0033

2550 East Third Street

Bloomington, IN

CHI0045

739 Lynn Haven Parkway

Virginia Beach, VA

CHI0429

6640 Eastman Road

Midland, MI

CHI0088

3830 South US Hwy 41

Terre Haute, IN

CHI0409

120 North Pottstown Pike

Exton, PA

CHI0391

Braddock Square

Cumberland, MD

CHI0079

316 New Castle Road

Butler, PA

CHI0027

625 Route 1 at Gill Lane

Woodbridge, NJ

CHI0331

5800 Peach Street

Erie, PA

CHI0026

335 Highway Route 18

East Brunswick, NJ

CHI0310

2575 Maryland Road

Willow Grove, PA

CHI0421

2883 South Oneida Street

Green Bay, WI

CHI0330

6410 Coventry Way

Clinton, MD

CHI0422

3001 North Lexington Drive

Janesville, WI

CHI0305

1304 West Patrick Street

Frederick, MD

CHI0348

955 Riverside Street

W. Springfield, MA

CHI0300

1770 Brittain Road

Akron, OH

CHI0466-1

7717 Nicollet Avenue South

Richfield, MN

CHI0323

1085 Woodland Road

Reading, PA

CHI0459

5200 Durand Avenue

Racine, WI

CHI0417

1616 East Wooster Street

Bowling Green, OH

CHI0031

1598 Washington Road

Pittsburgh, PA




SCHEDULE A-1



SALE-LEASEBACK PROPERTIES



Unit ID

Address

City

State

CHI0085

40 Geoffrey Drive

Newark

DE

CHI0098

3430 State Road 26

Lafayette

IN

CHI0304

11570 Eleven Mile Road

Warren

MI

CHI0096

5924 W Saginaw Highway

West Lansing

MI

CHI0073

6150 Rockside Place

Independence

OH

CHI0313

7834 Reynolds Road

Mentor-Cleveland

OH

CHI0319

1405 Kenneth Road

York

PA

CHI0092

1101 Seminole Trail

Charlottesville

VA

CHI7072

4415 N. Rockwood Road

Peoria

IL

CHI7082

2151 Wabash Avenue

Springfield

IL

CHI0093

1705 W. McGalliard Road

Muncie

IN

CHI0089

7901 Mall Road

Florence

KY

CHI0327

1566 Reynolds Road

Maumee-Toledo

OH

CHI0320

5789 Mines Road

Niles

OH

CHI0074

7201 McKnight Road

Pittsburgh

PA






SCHEDULE B

BUILDING & LAND LEASES



Unit ID

Address

Location

CHI0099

1709 Deptford Center Road

Deptford, NJ

CHI0400

Roxbury Mall

Roxbury, NJ

CHI0312

214 Reynolds Road

Binghamton, NY

CHI0044

500 Clairton Boulevard

Pittsburgh, PA

CHI0084

8030 Governor Ritchie Hwy.

Pasadena, MD

CHI0432

700 Plaza Drive

Secaucus, NJ

CHI0455

5300 South 76th Street

Greendale, WI

CHI0013

9559 West 151st Street

Orland Park, IL

CHI0458

5005 South 74th Street

Southridge, WI

CHI0462

600 East Superior Street

Duluth, MN

CHI0415

600 Beaver Valley Mall

Monaca, PA

CHI0001

6110 East 82nd Street

Indianapolis, IN

CHI0453

414 Grand Canyon Drive

Madison, WI

CHI0451

1030 Clairemont Avenue

Eau Claire, WI

CHI0097

4357 Westland Mall

Columbus, OH




SCHEDULE 7.4




July 1, 2004





Dear Resident,



This letter is to inform you of an important construction project that will be
beginning soon. The Abbayville Road Construction and North Highland Road
Realignment project is {scheduled to begin the week of July 12,2004. A new
section of Abbeyville Road is to be constructed between the two properties
occupied by the former Red Lobster and Chi Chi's Restaurants.



The project will be constructed in two phases. The first phase will include
constructing the new Abbeyville Road Connector. The new road will extend from
the signalized intersection with Route 19 and Abbeyville Road to North Highland
Road. There will be work performed at the intersection of North Highland Road
that will involve some lane closures, Access on North Highland Drive will be
provided during Phase 1, although you may experience some delays that are
unavoidable in this type of construction project.



The second phase will include the reconstruction of North Highland Drive from
Route 19 to Patton Drive. During this phase traffic will now be routed from
Route 19 onto the new Abbeyville Connector to North Highland Road. The estimated
project completion date is November 15,2004.



If you should have any questions or concerns during this project, please feel
true to contact me at 412.831.9000 ext. 275. Your patience and understanding
during construction will be greatly appreciated.



Sincerely,



DanFlatz
Public Improvements Inspector





1820 McLaughlin Run Road        Upper St. Clair, PA 15241-2332    
412.831.900O      Fax 412.854.5330


Irving S. Firman 412.594.5557

                                                                                                
               ifirman@tuckerlaw.com

VIA HAND DELIVERY

June 7, 2004

Joseph D, Talarico, Esq.
Talarico, Paladino & Berg
2150 Koppers Building
436 Seventh Avenue
Pittsburgh, PA 15219


Re: Township of Upper St. Clair v. Palombo
GD No. 04-1536
Taking of a portion of 319-H-90



Dear Mr. Talarico:

As you aware, the Township of Upper St, Clair has a taken a portion of ':he
property identified as lot and block 319-H-90 owned without encumbrances by
Dominic Palombo, Lita McGill Palombo and Richard Palombo. The Declaration of
Taking was filed with the court on January 22,2004.

The Township of Upper St. Clair has obtained an appraisal on the portion of the
property taken by Eminent Domain and had reached the opinion that tha fair
market value of the property taken is Seventy-six thousand, seven hundred and
twenty-three ($76,723.00) dollars.

Pursuant to 26 P.S. §1-407, enclosed is a check made payable to Dominic Palombo,
Lita McGill Palombo and Richard Palombo as owners of the property in the amount
of $76,723.00 as payment of the Condemnor's Estimate of Just Compensation for
theproperty taken. If you have any questions or would like to discuss this
matter further, please do not hesitate to contact me.

Very truly yours,

TUCKER ARENSBERG, P.C.



Irving S. Firman

ISF:

cc:        Douglas Watkins, Manager
Matthew Serakowski, Director of Community Development
Charles P. McCullough, Esquire



LIT:326281-1 016294-116383



Tucker Arensbarg, P.C. 1500 One PPG Place Pittsburgh, PA 15222 p.412.566.1212 f.
412.594.5619 www.tuckerlaw.com


SCHEDULE 11.2




Chi-Chi's, Inc.

Schedule of Estimated Cure Amounts Owed for Leases and Real Estate

Estimated Cure Amount as of August 31, 2004

Properties

Rent

CAM

Taxes

Contingency

Total

1

Unit 0001

$

10,833.33

$

-

$

24,137.68

$

2,985.87

$

37,956.89

2

Unit 0005

-

353.42

20,710.59

2,985.87

24,049.88

3

Unit 0010

-

-

17,235.85

2,985.87

20,221.72

4

Unit 0013

17,000.00

-

95,148.73

2,985.87

115,134.61

5

Unit 0016

-

-

17,376.46

2,985.87

20,362.33

6

Unit 0019

-

-

3,671.29

2,985.87

6,657.16

7

Unit 0022

-

-

12,979.74

2,985.87

15,965.61

8

Unit 0023

-

-

29,970.72

2,985.87

32,956.59

9

Unit 0025

-

-

21,539.00

2,985.87

24,524.87

10

Unit 0026

7,500.00

8,896.18

17,834.70

2,985.87

37,216.75

11

Unit 0027

10,490.08

1,304.00

-

2,985.87

14,779.95

12

Unit 0031

2,425.50

-

17,099.30

2,985.87

22,510.67

13

Unit 0033

6,333.33

1,009.48

12,378.57

2,985.87

22,707.26

14

Unit 0044

22,742.13

-

29,465.22

2,985.87

55,193.22

15

Unit 0045

4,333.33

725.67

15,735.73

2,985.87

23,780.60

16

Unit 0048

2,666.67

640.00

18,368.41

2,985.87

24,660.95

17

Unit 0050

-

148.50

36,089.62

2,985.87

39,223.99

18

Unit 0054

-

-

21,872.48

2,985.87

24,858.36

19

Unit 0058

-

-

24,501.27

2,985.87

27,487.14

20

Unit 0071

-

-

17,311.29

2,985.87

20,297.16

21

Unit 7072

-

-

45,788.51

2,985.87

48,774.38

22

Unit 0073

-

-

27,333.70

2,985.87

30,319.57

23

Unit 0074

-

-

25,474.52

2,985.87

28,460.39

24

Unit 0077

-

-

13,325.58

2,985.87

16,311.45

25

Unit 0078

-

-

30,760.96

2,985.87

33,746.83

26

Unit 0079

1,653.08

198.50

-

2,985.87

4,837.45

27

Unit 7082

-

-

23,702.81

2,985.87

26,688.68

28

Unit 0084

14,756.00

16,974.34

64,826.35

2,985.87

99,542.57

29

Unit 0085

-

4,037.75

3,935.59

2,985.87

10,959.21

30

Unit 0088

2,750.00

624.58

24,976.39

2,985.87

31,336.84

                                                                                         

Draft and Subject to Change

8/27/2004, 12:47 PM

1 of 3









Estimated Cure Amount as of August 31, 2004

Properties

Rent

CAM

Taxes

Contingency

Total

31

Unit 0089

-

-

16,133.96

2,985.87

19,119.83

32

Unit 0092

-

-

3,133.69

2,985.87

6,119.56

33

Unit 0093

-

-

23,825.65

2,985.87

26,811.52

34

Unit 0096

-

-

19,878.59

2,985.87

22,864.47

35

Unit 0097

6,987.50

5,175.60

1,998.98

2,985.87

17,147.95

36

Unit 0098

-

-

22,096.40

2,985.87

25,082.27

37

Unit 0099

10,481.63

-

-

2,985.87

13,467.50

38

Unit 0300

5,416.70

-

36,664.03

2,985.87

45,066.60

39

Unit 0304

-

-

20,201.92

2,985.87

23,187.79

40

Unit 0305

9,400.00

-

3,797.98

2,985.87

16,183.85

41

Unit 0310

6,166.67

-

19,834.79

2,985.87

28,987.34

42

Unit 0312

8,000.00

-

3,512.21

2,985.87

14,498.09

43

Unit 0313

-

-

23,489.21

2,985.87

26,475.08

44

Unit 0319

-

-

2,830.94

2,985.87

5,816.81

45

Unit 0320

-

-

10,392.59

2,985.87

13,378.46

46

Unit 0323

5,823.12

-

288.78

2,985.87

9,097.77

47

Unit 0327

-

-

18,621.93

2,985.87

21,607.80

48

Unit 0330

6,666.67

-

2,652.28

2,985.87

12,304.82

49

Unit 0331

3,833.34

-

1,373.00

2,985.87

8,192.21

50

Unit 0348

4,991.25

2,455.56

13,807.12

2,985.87

24,239.80

51

Unit 0352

-

-

-

2,985.87

2,985.87

52

Unit 0391

3,166.67

835.62

341.67

2,985.87

7,329.84

53

Unit 0392

-

-

10,437.58

2,985.87

13,423.45

54

Unit 0398

-

-

9,216.57

2,985.87

12,202.45

55

Unit 0400

14,333.33

7,278.11

2,114.61

2,985.87

26,711.92

56

Unit 0407

-

-

8,973.21

2,985.87

11,959.08

57

Unit 0409

4,166.67

-

-

2,985.87

7,152.54

58

Unit 0413

-

2,366.33

12,698.52

2,985.87

18,050.72

59

Unit 0415

8,091.67

1,427.91

947.40

2,985.87

13,452.85

60

Unit 0416

-

120.98

-

2,985.87

3,106.85

                                                                                                                                                          

Draft and Subject to Change

8/27/2004, 12:47 PM

2 of 3















Estimated Cure Amount as of August 31, 2004

Properties

Rent

CAM

Taxes

Contingency

Total

61

Unit 0417

2,371.88

200.19

889.86

2,985.87

6,447.80

62

Unit 0421

11,091.67

-

18,154.71

2,985.87

32,232.25

63

Unit 0422

11,091.67

-

14,800.24

2,985.87

28,877.78

64

Unit 0423

-

-

18,201.18

2,985.87

21,187.05

65

Unit 0426

-

-

12,108.06

2,985.87

15,093.93

66

Unit 0429

2,587.50

558.68

11,837.36

2,985.87

17,969.41

67

Unit 0432

20,370.17

13,572.17

2,900.33

2,985.87

39,828.54

68

Unit 0451

11,355.00

-

19,411.58

2,985.87

33,752.45

69

Unit 0452

-

-

10,464.36

2,985.87

13,450.23

70

Unit 0453

12,498.20

-

22,323.51

2,985.87

37,807.59

71

Unit 0454

-

-

30,274.06

2,985.87

33,259.94

72

Unit 0455

5,000.00

2,635.36

1,200.91

2,985.87

11,822.14

73

Unit 0458

16,270.03

-

27,814.83

2,985.87

47,070.73

74

Unit 0459

3,500.00

845.80

20,339.12

2,985.87

27,670.79

75

Unit 0462

15,757.12

288.94

-

2,985.87

19,031.93

76

Unit 0466

12,800.00

-

11,163.32

2,985.87

26,949.20

$

325,701.91

$

72,673.67

$

1,224,698.06

$

226,926.36

$

1,850,000.00

                                                                                                                                                               

Draft and Subject to Change

8/27/2004, 12:47 PM

3 of 3








SCHEDULE 12.26






ROBINSON BRIDGE NOTE

8/27/200412:47 PM

 

 

(1)

(2)

(3)

(4)

(5)

(6)

(7)

(8)

 

 

Total

Total

12.0%

Cumulative

 

Interest

Principal plus

Current Month

Payment Application

Principal

 

Principal

Due

Interest Due

Interest

Payment

Interest

Principal

Reductions

 

(input)

 

(1) Dec

1985

2,900,000.00

20,021.92

2,920,021.92

20,021.92

 

(2) Jan

1986

2,900,000.00

49,578.08

2,949,578.08

29,556.16

0.00

0.00

0.00

0.00

 

(3) Feb

2,900,000.00

0.38

2,900,000.38

27,649.32

77,227.02

77,227.02

0.00

0.00

 

(4) Mar

2,900,000.00

0.52

2,900,000.52

29,556.16

29,556.02

29,556.02

0.00

0.00

 

(5) Apr

2,900,000.00

0.52

2,900,000.52

28,602.74

28,602.74

28,602.74

0.00

0.00

 

(6) May

2,840,500.00

0.52

2,840,500.52

29,556.16

89,056.16

29,556.16

59,500.00

59,500.00

 

(7) Jun

2,840,500.00

0.52

2,840,500.52

28,015.89

28,015.89

28,015.89

0.00

59,500.00

 

(8) Jul

2,840,500.00

0.52

2,840,500.52

28,949.75

28,949.75

28,949.75

0.00

59,500.00

 

(9) Aug

2,840,500.00

0.52

2,840,500.52

28,949.75

28,949.75

28,949.75

0.00

59,500.00

 

(10) Sept

2,840,500.00

0.52

2,840,500.52

28,015.89

28,015.89

28,015.89

0.00

59,500.00

 

(11) Oct

2,840,500.00

0.52

2,840,500.52

28,949.75

28,949.75

28,949.75

0.00

59,500.00

 

(12) Nov

2,840,500.00

0.52

2,840,500.52

28,015.89

28,015.89

28,015.89

0.00

59,500.00

 

(13) Dec

2,840,500.00

0.52

2,840,500.52

28,949.75

28,949.75

28,949.75

0.00

59,500.00

 

(14) Jan

1987

2,840,500.00

0.52

2,840,500.52

28,949.75

28,949.75

28,949.75

0.00

59,500.00

 

(15) Feb

2,840,500.00

0.52

2,840,500.52

26,148.16

26,148.16

26,148.16

0.00

59,500.00

 

(16) Mar

2,840,500.00

0.52

2,840,500.52

28,949.75

28,949.75

28,949.75

0.00

59,500.00

 

(17) Apr

2,840,500.00

0.52

2,840,500.52

28,015.89

28,015.89

28,015.89

0.00

59,500.00

 

(18) May

2,840,500.00

0.52

2,840,500.52

28,949.75

28,949.75

28,949.75

0.00

59,500.00

 

(19) Jun

2,839,913.81

0.00

2,839,913.81

28,015.89

28,602.60

28,016.41

586.19

60,086.19

 

(20) Jul

2,839,907.84

0.00

2,839,907.84

28,943.78

28,949.75

28,943.78

5.97

60,092.16

 

(21) Aug

2,839,901.81

0.00

2,839,901.81

28,943.72

28,949.75

28,943.72

6.03

60,098.19

 

(22) Sept

2,839,309.20

0.00

2,839,309.20

28,009.99

28,602.60

28,009.99

592.61

60,690.80

 

(23) Oct

2,839,297.07

0.00

2,839,297.07

28,937.62

28,949.75

28,937.62

12.13

60,702.93

 

(24) Nov

2,839,285.21

0.00

2,839,285.21

28,004.03

28,015.89

28,004.03

11.86

60,714.79

 

(25) Dec

2,839,272.83

0.00

2,839,272.83

28,937.37

28,949.75

28,937.37

12.38

60,727.17

 

(26) Jan

1988

2,839,181.26

0.00

2,839,181.26

28,858.18

28,949.75

28,858.18

91.57

60,818.74

 

(27) Feb

2,839,094.72

0.00

2,839,094.72

26,995.49

27,082.03

26,995.49

86.54

60,905.28

 

(28) Mar

2,839,001.34

0.00

2,839,001.34

28,856.37

28,949.75

28,856.37

93.38

60,998.66

 

(29) Apr

2,838,910.05

0.00

2,838,910.05

27,924.60

28,015.89

27,924.60

91.29

61,089.95

 

(30) May

2,838,814.80

0.00

2,838,814.80

28,854.50

28,949.75

28,854.50

95.25

61,185.20

 

(31) Jun

2,838,721.68

0.00

2,838,721.68

27,922.77

28,015.89

27,922.77

93.12

61,278.32

 

(32) Jul

2,838,624.51

0.00

2,838,624.51

28,852.58

28,949.75

28,852.58

97.17

61,375.49

 

(33) Aug

2,838,526.35

0.00

2,838,526.35

28,851.59

28,949.75

28,851.59

98.16

61,473.65

 

(34) Sept

2,838,430.39

0.00

2,838,430.39

27,919.93

28,015.89

27,919.93

95.96

61,569.61

 

(35) Oct

2,838,330.26

0.00

2,838,330.26

28,849.62

28,949.75

28,849.62

100.13

61,669.74

 

(36) Nov

2,838,232.37

0.00

2,838,232.37

27,918.00

28,015.89

27,918.00

97.89

61,767.63

 

(37) Dec

2,838,130.23

0.00

2,838,130.23

28,847.61

28,949.75

28,847.61

102.14

61,869.77

 

(38) Jan

1989

2,838,106.08

0.00

2,838,106.08

28,925.60

28,949.75

28,925.60

24.15

61,893.92

 

(39) Feb

2,838,087.05

0.00

2,838,087.05

26,126.13

26,145.16

26,126.13

19.03

61,912.95

 

(40) Mar

2,838,062.46

0.00

2,838,062.46

28,925.16

28,949.75

28,925.16

24.59

61,937.54

 

(41) Apr

2,838,038.42

0.00

2,838,038.42

27,991.85

28,015.89

27,991.85

24.04

61,961.58

 

(42) May

2,838,013.34

0.00

2,838,013.34

28,924.67

28,949.75

28,924.67

25.08

61,986.66

 

(43) Jun

2,837,988.81

0.00

2,837,988.81

27,991.36

28,015.89

27,991.36

24.53

62,011.19

 

(44) Jul

2,837,963.22

0.00

2,837,963.22

28,924.16

28,949.75

28,924.16

25.59

62,036.78

 

(45) Aug

2,837,937.37

0.00

2,837,937.37

28,923.90

28,949.75

28,923.90

25.85

62,062.63

 

(46) Sept

2,837,912.10

0.00

2,837,912.10

27,990.62

28,015.89

27,990.62

25.27

62,087.90

 

(47) Oct

2,837,885.73

0.00

2,837,885.73

28,923.38

28,949.75

28,923.38

26.37

62,114.27

 

(48) Nov

2,837,859.95

0.00

2,837,859.95

27,990.11

28,015.89

27,990.11

25.78

62,140.05

 

(49) Dec

2,837,833.05

0.00

2,837,833.05

28,922.85

28,949.75

28,922.85

26.90

62,166.95

 

(50) Jan

1990

2,837,805.87

0.00

2,837,805.87

28,922.57

28,949.75

28,922.57

27.18

62,194.13

 

(51) Feb

2,837,781.07

0.00

2,837,781.07

26,123.36

26,148.16

26,123.36

24.80

62,218.93

 

(52) Mar

2,837,753.36

0.00

2,837,753.36

28,922.04

28,949.75

28,922.04

27.71

62,246.64

 

(53) Apr

2,837,753.36

27,988.80

2,865,742.16

27,988.80

0.00

0.00

0.00

62,246.64

 

(54) May

2,837,753.36

34,307.91

2,872,061.27

28,921.76

22,602.65

22,602.65

0.00

62,246.64

 

(55) Jun

2,837,753.36

40,795.71

2,878,549.07

27,988.80

21,501.00

21,501.00

0.00

62,246.64

 

(56) Jul

2,837,753.36

69,717.47

2,907,470.83

28,921.76

0.00

0.00

0.00

62,246.64

 

(57) Aug

2,837,753.36

98,639.23

2,936,392.59

28,921.76

0.00

0.00

0.00

62,246.64

 

(58) Sept

2,837,753.36

104,128.03

2,941,881.39

27,988.80

22,500.00

22,500.00

0.00

62,246.64

 

(59) Oct

2,837,753.36

133,049.79

2,970,803.15

28,921.76

0.00

0.00

0.00

62,246.64

 

(60) Nov

2,837,753.36

161,038.59

2,998,791.95

27,988.80

0.00

0.00

0.00

62,246.64

 

(61) Dec

2,837,753.36

189,960.35

3,027,713.71

28,921.76

0.00

0.00

0.00

62,246.64

 

(62) Jan

1991

2,837,753.36

218,882.11

3,056,635.47

28,921.76

0.00

0.00

0.00

62,246.64

 

(63) Feb

2,837,753.36

216,504.99

3,054,258.35

26,122.88

28,500.00

28,500.00

0.00

62,246.64

 

(64) Mar

2,837,753.36

245,426.75

3,083,180.11

28,921.76

0.00

0.00

0.00

62,246.64

 

(65) Apr

2,837,753.36

244,915.55

3,082,668.91

27,988.80

28,500.00

28,500.00

0.00

62,246.64

 

(66) May

2,837,753.36

245,337.31

3,083,090.67

28,921.76

28,500.00

28,500.00

0.00

62,246.64

 

(67) Jun

2,837,753.36

273,326.11

3,111,079.47

27,988.80

0.00

0.00

0.00

62,246.64

 

(68) Jul

2,837,753.36

302,247.87

3,140,001.23

28,921.76

0.00

0.00

0.00

62,246.64

 

ROBINSON BRIDGE NOTE

8/27/200412:47 PM

(1)

(2)

(3)

(4)

(5)

(6)

(7)

(8)

Total

Total

12.0%

Cumulative

Interest

Principal plus

Current Month

Payment Application

Principal

Principal

Due

Interest Due

Interest

Payment

Interest

Principal

Reductions

(69) Aug

2,837,753.36

331,169.63

3,168,922.99

28,921.76

0.00

0.00

0.00

62,246.64

(70) Sept

2,837,753.36

330,658.43

3,168,411.79

27,988.80

28,500.00

28,500.00

0.00

62,246.64

(71) Oct

2,837,753.36

331,080.19

3,168,833.55

28,921.76

28,500.00

28,500.00

0.00

62,246.64

(72) Nov

2,837,753.36

359,068.99

3,196,822.35

27,988.80

0.00

0.00

0.00

62,246.64

(73) Dec

2,837,753.36

359,490.75

3,197,244.11

28,921.76

28,500.00

28,500.00

0.00

62,246.64

(74) Jan

1992

2,837,753.36

375,825.49

3,213,578.85

28,842.74

12,508.00

12,508.00

0.00

62,246.64

(75) Feb

2,837,753.36

345,807.41

3,183,560.77

26,981.92

57,000.00

57,000.00

0.00

62,246.64

(76) Mar

2,837,753.36

346,650.15

3,184,403.51

28,842.74

28,000.00

28,000.00

0.00

62,246.64

(77) Apr

2,837,753.36

374,562.48

3,212,315.84

27,912.33

0.00

0.00

0.00

62,246.64

(78) May

2,837,753.36

346,405.22

3,184,158.58

28,842.74

57,000.00

57,000.00

0.00

62,246.64

(79) Jun

2,837,753.36

374,317.55

3,212,070.91

27,912.33

0.00

0.00

0.00

62,246.64

(80) Jul

2,837,753.36

346,160.29

3,183,913.65

28,842.74

57,000.00

57,000.00

0.00

62,246.64

(81) Aug

2,837,753.36

375,003.03

3,212,756.39

28,842.74

0.00

0.00

0.00

62,246.64

(82) Sept

2,837,753.36

317,415.36

3,155,168.72

27,912.33

85,500.00

85,500.00

0.00

62,246.64

(83) Oct

2,837,753.36

346,258.10

3,184,011.46

28,842.74

0.00

0.00

0.00

62,246.64

(84) Nov

2,837,753.36

317,170.43

3,154,923.79

27,912.33

57,000.00

57,000.00

0.00

62,246.64

(85) Dec

2,837,753.36

346,013.17

3,183,766.53

28,842.74

0.00

0.00

0.00

62,246.64

(86) Jan

1993

2,837,753.36

374,934.93

3,212,688.29

28,921.76

0.00

0.00

0.00

62,246.64

(87) Feb

2,837,753.36

306,618.81

3,144,372.17

26,122.88

94,439.00

94,439.00

0.00

62,246.64

(88) Mar

2,837,753.36

335,540.57

3,173,293.93

28,921.76

0.00

0.00

0.00

62,246.64

(89) Apr

2,837,753.36

335,029.37

3,172,782.73

27,988.80

28,500.00

28,500.00

0.00

62,246.64

(90) May

2,837,753.36

363,951.13

3,201,704.49

28,921.76

0.00

0.00

0.00

62,246.64

(91) Jun

2,837,753.36

391,939.93

3,229,693.29

27,988.80

0.00

0.00

0.00

62,246.64

(92) Jul

2,837,753.36

377,861.69

3,215,615.05

28,921.76

43,000.00

43,000.00

0.00

62,246.64

(93) Aug

2,837,753.36

406,783.45

3,244,536.81

28,921.76

0.00

0.00

0.00

62,246.64

(94) Sept

2,837,753.36

406,272.25

3,244,025.61

27,988.80

28,500.00

28,500.00

0.00

62,246.64

(95) Oct

2,837,753.36

406,694.01

3,244,447.37

28,921.76

28,500.00

28,500.00

0.00

62,246.64

(96) Nov

2,837,753.36

434,682.81

3,272,436.17

27,988.80

0.00

0.00

0.00

62,246.64

(97) Dec

2,837,753.36

463,604.57

3,301,357.93

28,921.76

0.00

0.00

0.00

62,246.64

(98) Jan

1994

2,837,753.36

492,526.33

3,330,279.69

28,921.76

0.00

0.00

0.00

62,246.64

(99) Feb

2,837,753.36

368,914.21

3,206,667.57

26,122.88

149,735.00

149,735.00

0.00

62,246.64

(100) Mar

2,837,753.36

397,835.97

3,235,589.33

28,921.76

0.00

0.00

0.00

62,246.64

(101) Apr

2,837,753.36

425,824.77

3,263,578.13

27,988.80

0.00

0.00

0.00

62,246.64

(102) May

2,837,753.36

369,246.53

3,206,999.89

28,921.76

85,500.00

85,500.00

0.00

62,246.64

(103) Jun

2,837,753.36

397,235.33

3,234,988.69

27,988.80

0.00

0.00

0.00

62,246.64

(104) Jul

2,837,753.36

426,157.09

3,263,910.45

28,921.76

0.00

0.00

0.00

62,246.64

(105) Aug

2,837,753.36

369,578.85

3,207,332.21

28,921.76

85,500.00

85,500.00

0.00

62,246.64

(106) Sept

2,837,753.36

397,567.65

3,235,321.01

27,988.80

0.00

0.00

0.00

62,246.64

(107) Oct

2,837,753.36

397,989.41

3,235,742.77

28,921.76

28,500.00

28,500.00

0.00

62,246.64

(108) Nov

2,837,753.36

425,978.21

3,263,731.57

27,988.80

0.00

0.00

0.00

62,246.64

(109) Dec

2,837,753.36

454,899.97

3,292,653.33

28,921.76

0.00

0.00

0.00

62,246.64

(110) Jan

1995

2,837,753.36

368,895.73

3,206,649.09

28,921.76

114,926.00

114,926.00

0.00

62,246.64

(111) Feb

2,837,753.36

395,018.61

3,232,771.97

26,122.88

0.00

0.00

0.00

62,246.64

(112) Mar

2,837,753.36

423,940.37

3,261,693.73

28,921.76

0.00

0.00

0.00

62,246.64

(113) Apr

2,837,753.36

394,929.17

3,232,682.53

27,988.80

57,000.00

57,000.00

0.00

62,246.64

(114) May

2,837,753.36

395,350.93

3,233,104.29

28,921.76

28,500.00

28,500.00

0.00

62,246.64

(115) June

2,837,753.36

394,839.73

3,232,593.09

27,988.80

28,500.00

28,500.00

0.00

62,246.64

(116) Jul

2,837,753.36

395,261.49

3,233,014.85

28,921.76

28,500.00

28,500.00

0.00

62,246.64

(117) Aug

2,837,753.36

424,183.25

3,261,936.61

28,921.76

0.00

0.00

0.00

62,246.64

(118) Sept

2,837,753.36

452,172.05

3,289,925.41

27,988.80

0.00

0.00

0.00

62,246.64

(119) Oct

2,837,753.36

481,093.81

3,318,847.17

28,921.76

0.00

0.00

0.00

62,246.64

(120) Nov

2,837,753.36

509,082.61

3,346,835.97

27,988.80

0.00

0.00

0.00

62,246.64

(121) Dec

2,837,753.36

538,004.37

3,375,757.73

28,921.76

0.00

0.00

0.00

62,246.64

(122) Jan

1996

2,837,753.36

566,847.11

3,404,600.47

28,842.74

0.00

0.00

0.00

62,246.64

(123) Feb

2,837,753.36

593,829.03

3,431,582.39

26,981.92

0.00

0.00

0.00

62,246.64

(124) Mar

2,837,753.36

622,671.77

3,460,425.13

28,842.74

0.00

0.00

0.00

62,246.64

(125) Apr

2,837,753.36

650,584.10

3,488,337.46

27,912.33

0.00

0.00

0.00

62,246.64

(126) May

2,837,753.36

679,426.84

3,517,180.20

28,842.74

0.00

0.00

0.00

62,246.64

(127) June

2,837,753.36

707,339.17

3,545,092.53

27,912.33

0.00

0.00

0.00

62,246.64

(128) Jul

2,837,753.36

736,181.91

3,573,935.27

28,842.74

0.00

0.00

0.00

62,246.64

(129) Aug

2,837,753.36

765,024.65

3,602,778.01

28,842.74

0.00

0.00

0.00

62,246.64

(130) Sept

2,837,753.36

792,936.98

3,630,690.34

27,912.33

0.00

0.00

0.00

62,246.64

(131) Oct

2,837,753.36

821,779.72

3,659,533.08

28,842.74

0.00

0.00

0.00

62,246.64

(132) Nov

2,837,753.36

849,692.05

3,687,445.41

27,912.33

0.00

0.00

0.00

62,246.64

(133) Dec

2,837,753.36

878,534.79

3,716,288.15

28,842.74

0.00

0.00

0.00

62,246.64

(134) Jan

1997

2,837,753.36

907,456.55

3,745,209.91

28,921.76

0.00

0.00

0.00

62,246.64

(135) Feb

2,837,753.36

933,579.43

3,771,332.79

26,122.88

0.00

0.00

0.00

62,246.64

(136) Mar

2,837,753.36

962,501.19

3,800,254.55

28,921.76

0.00

0.00

0.00

62,246.64

(137) Apr

2,837,753.36

990,489.99

3,828,243.35

27,988.80

0.00

0.00

0.00

62,246.64



ROBINSON BRIDGE NOTE

8/27/200412:47 PM

(1)

(2)

(3)

(4)

(5)

(6)

(7)

(8)

Total

Total

12.0%

Cumulative

Interest

Principal plus

Current Month

Payment Application

Principal

Principal

Due

Interest Due

Interest

Payment

Interest

Principal

Reductions

(138) May

2,837,753.36

1,019,411.75

3,857,165.11

28,921.76

0.00

0.00

0.00

62,246.64

(139) June

2,837,753.36

1,047,400.55

3,885,153.91

27,988.80

0.00

0.00

0.00

62,246.64

(140) Jul

2,837,753.36

1,076,322.31

3,914,075.67

28,921.76

0.00

0.00

0.00

62,246.64

(141) Aug

2,837,753.36

1,105,244.07

3,942,997.43

28,921.76

0.00

0.00

0.00

62,246.64

(142) Sept

2,837,753.36

1,133,232.87

3,970,986.23

27,988.80

0.00

0.00

0.00

62,246.64

(143) Oct

2,837,753.36

1,162,154.63

3,999,907.99

28,921.76

0.00

0.00

0.00

62,246.64

(144) Nov

2,837,753.36

1,190,143.43

4,027,896.79

27,988.80

0.00

0.00

0.00

62,246.64

(145) Dec

2,837,753.36

1,219,065.19

4,056,818.55

28,921.76

0.00

0.00

0.00

62,246.64

(146) Jan

1998

2,837,753.36

1,247,986.95

4,085,740.31

28,921.76

0.00

0.00

0.00

62,246.64

(147) Feb

2,837,753.36

1,274,109.83

4,111,863.19

26,122.88

0.00

0.00

0.00

62,246.64

(148) Mar

2,837,753.36

1,303,031.59

4,140,784.95

28,921.76

0.00

0.00

0.00

62,246.64

(149) Apr

2,837,753.36

1,331,020.39

4,168,773.75

27,988.80

0.00

0.00

0.00

62,246.64

(150) May

2,837,753.36

1,359,942.15

4,197,695.51

28,921.76

0.00

0.00

0.00

62,246.64

(151) June

2,837,753.36

1,387,930.95

4,225,684.31

27,988.80

0.00

0.00

0.00

62,246.64

(152) Jul

2,837,753.36

1,416,852.71

4,254,606.07

28,921.76

0.00

0.00

0.00

62,246.64

(153) Aug

2,837,753.36

1,445,774.47

4,283,527.83

28,921.76

0.00

0.00

0.00

62,246.64

(154) Sept

2,837,753.36

1,473,763.27

4,311,516.63

27,988.80

0.00

0.00

0.00

62,246.64

(155) Oct

2,837,753.36

1,502,685.03

4,340,438.39

28,921.76

0.00

0.00

0.00

62,246.64

(156) Nov

2,837,753.36

1,530,673.83

4,368,427.19

27,988.80

0.00

0.00

0.00

62,246.64

(157) Dec

2,837,753.36

1,559,595.59

4,397,348.95

28,921.76

0.00

0.00

0.00

62,246.64

(158) Jan

1999

2,837,753.36

1,588,517.35

4,426,270.71

28,921.76

0.00

0.00

0.00

62,246.64

(159) Feb

2,837,753.36

1,614,640.23

4,452,393.59

26,122.88

0.00

0.00

0.00

62,246.64

SETTLEMENT

(160) Feb

2,840,500.00

1,617,082.00

4,457,582.00

(161) Mar

2,840,500.00

0.00

2,840,500.00

28,405.00

1,645,487.00

1,645,487.00

0.00

0.00

(162) Apr

2,840,500.00

0.00

2,840,500.00

28,405.00

28,405.00

28,405.00

0.00

0.00

(163) May

2,840,500.00

0.00

2,840,500.00

28,405.00

28,405.00

28,405.00

0.00

0.00

(164) June

2,657,185.00

0.00

2,657,185.00

28,405.00

211,720.00

28,405.00

183,315.00

183,315.00

(165) Jul

2,629,752.28

0.00

2,629,752.28

26,571.85

54,004.57

26,571.85

27,432.72

210,747.72

(166) Aug

2,602,096.25

0.00

2,602,096.25

26,297.52

53,953.55

26,297.52

27,656.03

238,403.75

(167) Sept

2,574,157.32

0.00

2,574,157.32

26,020.96

53,959.89

26,020.96

27,938.93

266,342.68

(168) Oct

2,545,938.95

0.00

2,545,938.95

25,741.57

53,959.94

25,741.57

28,218.37

294,561.05

(169) Nov

2,517,435.16

0.00

2,517,435.16

25,459.39

53,963.18

25,459.39

28,503.79

323,064.84

(170) Dec

2,488,649.57

0.00

2,488,649.57

25,174.35

53,959.94

25,174.35

28,785.59

351,850.43

(171) Jan

2000

2,458,782.96

0.00

2,458,782.96

24,886.50

54,753.11

24,886.50

29,866.61

381,717.04

(172) Feb

2,429,402.63

0.00

2,429,402.63

24,587.83

53,968.16

24,587.83

29,380.33

411,097.37

(173) Mar

2,393,514.21

0.00

2,393,514.21

24,294.03

60,182.45

24,294.03

35,888.42

446,985.79

(174) Apr

2,357,271.58

0.00

2,357,271.58

23,935.14

60,177.77

23,935.14

36,242.63

483,228.42

(175) May

2,320,674.60

0.00

2,320,674.60

23,572.72

60,169.70

23,572.72

36,596.98

519,825.40

(176) June

2,283,550.59

0.00

2,283,550.59

23,206.75

60,330.76

23,206.75

37,124.01

556,949.41

(177) Jul

2,246,059.70

0.00

2,246,059.70

22,835.51

60,326.40

22,835.51

37,490.89

594,440.30

(178) Aug

2,208,216.08

0.00

2,208,216.08

22,460.60

60,304.22

22,460.60

37,843.62

632,283.92

(179) Sept

2,170,022.70

0.00

2,170,022.70

22,082.16

60,275.54

22,082.16

38,193.38

670,477.30

(180) Oct

2,131,400.17

0.00

2,131,400.17

21,700.23

60,322.76

21,700.23

38,622.53

709,099.83

(181) Nov

2,092,416.25

0.00

2,092,416.25

21,314.00

60,297.92

21,314.00

38,983.92

748,083.75

(182) Dec

2,053,049.14

0.00

2,053,049.14

20,924.16

60,291.27

20,924.16

39,367.11

787,450.86

(183) Jan

2001

2,013,281.45

0.00

2,013,281.45

20,530.49

60,298.18

20,530.49

39,767.69

827,218.55

(184) Feb

1,975,869.40

0.00

1,975,869.40

20,132.81

57,544.86

20,132.81

37,412.05

864,630.60

(185) Mar

1,938,084.03

0.00

1,938,084.03

19,758.69

57,544.06

19,758.69

37,785.37

902,415.97

(186) Apr

1,899,920.47

0.00

1,899,920.47

19,380.84

57,544.40

19,380.84

38,163.56

940,579.53

(187) May

1,861,367.46

0.00

1,861,367.46

18,999.20

57,552.21

18,999.20

38,553.01

979,132.54

(188) June

1,822,436.73

0.00

1,822,436.73

18,613.67

57,544.40

18,613.67

38,930.73

1,018,063.27

(189) Jul

1,783,120.09

0.00

1,783,120.09

18,224.37

57,541.01

18,224.37

39,316.64

1,057,379.91

(190) Aug

1,743,401.63

0.00

1,743,401.63

17,831.20

57,549.66

17,831.20

39,718.46

1,097,098.37

(191) Sept

1,703,297.05

0.00

1,703,297.05

17,434.02

57,538.60

17,434.02

40,104.58

1,137,202.95

(192) Oct

1,662,786.99

0.00

1,662,786.99

17,032.97

57,543.03

17,032.97

40,510.06

1,177,713.01

(193) Nov

1,622,064.98

0.00

1,622,064.98

16,627.87

57,349.88

16,627.87

40,722.01

1,218,435.02

(194) Dec

1,580,752.05

0.00

1,580,752.05

16,220.65

57,533.58

16,220.65

41,312.93

1,259,747.95

(195) Jan

2002

1,580,752.05

15,807.52

1,596,559.57

15,807.52

0.00

0.00

0.00

1,259,747.95

(196) Feb

1,580,752.05

31,615.04

1,612,367.09

15,807.52

0.00

0.00

0.00

1,259,747.95

(197) Mar

1,580,752.05

47,422.56

1,628,174.61

15,807.52

0.00

0.00

0.00

1,259,747.95

(198) Apr

1,580,752.05

63,230.08

1,643,982.13

15,807.52

0.00

0.00

0.00

1,259,747.95

(199) May

1,580,752.05

79,037.60

1,659,789.65

15,807.52

0.00

0.00

0.00

1,259,747.95

(200) June

1,580,752.05

94,845.12

1,675,597.17

15,807.52

0.00

0.00

0.00

1,259,747.95

(201) Jul

1,580,752.05

110,652.64

1,691,404.69

15,807.52

0.00

0.00

0.00

1,259,747.95

(202) Aug

1,308,289.96

0.00

1,308,289.96

15,807.52

398,922.25

126,460.16

272,462.09

1,532,210.04

(203) Sept

1,264,648.05

0.00

1,264,648.05

13,082.90

56,724.81

13,082.90

43,641.91

1,575,851.95



ROBINSON BRIDGE NOTE

8/27/200412:47 PM

(1)

(2)

(3)

(4)

(5)

(6)

(7)

(8)

Total

Total

12.0%

Cumulative

Interest

Principal plus

Current Month

Payment Application

Principal

Principal

Due

Interest Due

Interest

Payment

Interest

Principal

Reductions

(204) Oct

1,219,774.34

0.00

1,219,774.34

12,646.48

57,520.19

12,646.48

44,873.71

1,620,725.66

(205) Nov

1,172,982.15

0.00

1,172,982.15

12,197.74

58,989.93

12,197.74

46,792.19

1,667,517.85

(206) Dec

1,127,211.97

0.00

1,127,211.97

11,729.82

57,500.00

11,729.82

45,770.18

1,713,288.03

(207) Jan

2003

1,080,984.09

0.00

1,080,984.09

11,272.12

57,500.00

11,272.12

46,227.88

1,759,515.91

(208) Feb

1,034,293.93

0.00

1,034,293.93

10,809.84

57,500.00

10,809.84

46,690.16

1,806,206.07

(209) Mar

986,991.87

0.00

986,991.87

10,342.94

57,645.00

10,342.94

47,302.06

1,853,508.13

(210) Apr

939,302.79

0.00

939,302.79

9,869.92

57,559.00

9,869.92

47,689.08

1,901,197.21

(211) May

891,176.82

0.00

891,176.82

9,393.03

57,519.00

9,393.03

48,125.97

1,949,323.18

(212) June

842,554.59

0.00

842,554.59

8,911.77

57,534.00

8,911.77

48,622.23

1,997,945.41

(213) Jul

793,445.14

0.00

793,445.14

8,425.55

57,535.00

8,425.55

49,109.45

2,047,054.86

(214) Aug

743,847.59

0.00

743,847.59

7,934.45

57,532.00

7,934.45

49,597.55

2,096,652.41

(215) Sept

693,746.07

0.00

693,746.07

7,438.48

57,540.00

7,438.48

50,101.52

2,146,753.93

(216) Oct

643,137.53

0.00

643,137.53

6,937.46

57,546.00

6,937.46

50,608.54

2,197,362.47

(217) Nov

592,048.95

0.00

592,048.95

6,431.38

57,519.96

6,431.38

51,088.58

2,248,451.05

(218) Dec

540,422.65

0.00

540,422.65

5,920.49

57,546.79

5,920.49

51,626.30

2,300,077.35

(219) Jan

2004

488,285.02

0.00

488,285.02

5,404.23

57,541.86

5,404.23

52,137.63

2,352,214.98

(220) Feb

435,632.11

0.00

435,632.11

4,882.85

57,535.76

4,882.85

52,652.91

2,404,867.89

(221) Mar

382,446.17

0.00

382,446.17

4,356.32

57,542.26

4,356.32

53,185.94

2,458,053.83

(222) Apr

328,734.84

0.00

328,734.84

3,824.46

57,535.79

3,824.46

53,711.33

2,511,765.16

(223) May

274,492.91

0.00

274,492.91

3,287.35

57,529.28

3,287.35

54,241.93

2,566,007.09

(224) June

219,696.49

0.00

219,696.49

2,744.93

57,541.35

2,744.93

54,796.42

2,620,803.51

(225) Jul

164,362.15

0.00

164,362.15

2,196.96

57,531.30

2,196.96

55,334.34

2,676,137.85

(226) Aug

108,011.38

0.00

108,011.38

1,643.62

57,994.39

1,643.62

56,350.77

2,732,488.62

(227) Sept

108,011.38

1,080.11

109,091.49

1,080.11

0.00

0.00

0.00

2,732,488.62

(228) Oct

108,011.38

2,160.22

110,171.60

1,080.11

0.00

0.00

0.00

2,732,488.62














SCHEDULE 12.26A


Chi-Chi's, Inc.
C-C Restaurant, LTD-9 Non Recourse Promissory Note





Ending Principal and Interest

2003

2004

2005

Property

(Jan. 1 2004)

(Jan. 1 2005)

(Jan. 1 2006)

1

Unit 72 Peoria

$

1,541,039

$

1,756,784

$

2,002,734

2

Unit 73 Independence

1,957,450

2,231,493

2,543,902

3

Unit 74 Pittsburgh

2,159,798

2,462,169

2,806,873

4

Unit 82 Springfield

1,314,196

1,498,184

1,707,930

5

Unit 85 Wilmington

2,156,603

2,458,527

2,802,721

6

Unit 89 Florence

1,490,984

1,699,722

1,937,683

7

Unit 92 Charlottesville

1,318,456

1,503,040

1,713,466

8

Unit 93 Muncie

962,750

1,097,535

1,251,190

9

Unit 96 Lansing

1,546,364

1,762,855

2,009,655

10

Unit 98 Lafayette

1,112,913

1,268,721

1,446,342

11

Unit 304 Warren

1,608,133

1,833,272

2,089,930

12

Unit 313 Mentor

1,639,018

1,868,480

2,130,068

13

Unit 319 York

1,321,651

1,506,682

1,717,618

14

Unit 320 Niles

1,214,087

1,384,060

1,577,828

15

Unit 327 Maumee

1,362,121

1,552,818

1,770,212

$

22,705,564

$

25,884,343

$

29,508,151



Notes:

[a] Ending Principal and Interest reflects (i) accrued interest not paid on any
such installment date, such installment dates beginning January 1, 1987, and
added to the principal amount of this Note on the first day immediately
following such installment date and (ii) principal balance of this Note.





Privileged and Confidential
8/26/2004, 4:26 PM
1 of 1







